                                Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3349 Page 1 of 81



                                  1   HRUTKAY LAW PC
                                      MATTHEW HRUTKAY, Bar No. 297485
                                  2   matt.hrutkay@hrutkaylaw.com
                                      600 W. Broadway, Suite 700
                                  3   San Diego, CA. 92101
                                      Tel: (858) 868-0018
                                  4
                                      TENCER SHERMAN LLP
                                  5   PHILIP C. TENCER, ESQ., Bar No. 173818
                                      Phil@TencerSherman.com
                                  6   12520 High Bluff Drive, Suite 230
                                      San Diego, CA 92130
                                  7   T: 858.408.6900
                                      F:858.754.1260
                                  8
                                      Attorneys for Plaintiff
                                  9   CHRISTOPHER RICHMOND
                                 10                 UNITED STATES DISTRICT COURT FOR THE
                                 11                    SOUTHERN DISTRICT OF CALIFORNIA
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   CHRISTOPHER RICHMOND, an               Case No: 3:20-cv-01925-W-KSC
                                      individual;
                                 14
                                      Plaintiff,                             PLAINTIFF CHRISTOPHER
                                 15                                          RICHMOND’S REQUEST FOR
                                      v.                                     JUDICAL NOTICE IN SUPPORT
                                 16                                          OF OMNIBUS OPPOSITION TO
                                      DAVID MIKKELSON, an individual;        MOTIONS TO DISMISS
                                 17   BRAD WESTBROOK, an individual;
                                      and DOE DEFENDANTS 1-10,
                                 18   inclusive
                                                                             Date:         January 25, 2021
                                 19   Defendants,
                                                                             Dept:         3C
                                 20   and                                    Judge:        Hon. Thomas J. Whelan
                                 21   SNOPES MEDIA GROUP, INC.
                                 22   Nominal Defendant.
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                       -1-
                                                                     PLAINTIFF ’S REQUEST FOR JUDICAL NOTICE IN SUPPORT
                                                                          OF OMNIBUS OPPOSITION TO MOTIONS TO DISMISS
                                                                                            CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3350 Page 2 of 81



                                  1   I.    MATTERS SUBJECT TO JUDICIAL NOTICE

                                  2         Federal Rule of Evidence 201 permits the Court to take judicial notice of facts
                                  3   which are not subject to reasonable dispute presented in “sources whose accuracy
                                  4   cannot be legally questioned.” Plaintiff seeks judicial notice of the following
                                  5   document:
                                  6             • Vincent Green’s and Ryan Miller’s Third-Amended Cross-Complaint
                                  7                (“Green and Miller TACC”), filed on July 17, 2019 in: Proper Media,
                                  8                LLC v. Snopes Media Group, Inc., Case No. 37-2017-00016311-CU-
                                  9                BC-CTL, in the California Superior Court for the County of San Diego
                                 10                (“State Action”). A true and correct copy of this document is attached
                                 11                hereto as Exhibit A.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12         The court is permitted to take judicial notice of the fact that Exhibit A was
      H RUTKAY L AW PC




                                 13   filed in the State Action, and the existence of its contents, specifically, the claims and
                                 14   causes of action asserted there. (See U.S. v. S. California Edison Co., 300 F. Supp.
                                 15   2d 964, 973-976 (E.D. Cal. 2004).) Here, Plaintiff seeks judicial notice for the limited
                                 16   purpose of establishing the allegations made by Vincent Green and Ryan Miller in
                                 17   the Green and Miller TACC, not for the truth of the allegations therein. Judicial notice
                                 18   of the fact of the existence of such allegations is permitted under this limited
                                 19   exception to Federal Rule of Evidence 201. (See Brightwell v. McMillan Law Firm,
                                 20   No. 16-CV-1696 W (NLS), at *2-3 (S.D. Cal. May 2, 2017).)
                                 21   ///
                                 22   ///
                                 23   ///
                                 24   ///
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///                                        -2-
                                                                           PLAINTIFF ’S REQUEST FOR JUDICAL NOTICE IN SUPPORT
                                                                                OF OMNIBUS OPPOSITION TO MOTIONS TO DISMISS
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3351 Page 3 of 81



                                  1         Based on the foregoing, Plaintiff respectfully request that this Court
                                  2   grant judicial notice of Plaintiff’s Exhibit A in conjunction his Omnibus
                                  3   Opposition to Defendants' Motions to Dismiss filed.
                                  4

                                  5   Dated: January 11, 2021             HRUTKAY LAW PC
                                  6

                                  7                                       By:      s/ Matthew Hrutkay
                                                                                  Matthew Hrutkay
                                  8
                                                                          600 W. Broadway, Suite 700
                                  9                                       San Diego, CA 92101
                                                                          matt.hrutkay@hrutkaylaw.com
                                 10
                                                                          and
                                 11
600 W. B ROADWAY , S UITE 700




                                                                          TENCER SHERMAN LLP
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                          Philip C. Tencer, Esq., Bar No. 173818
                                 13                                       12520 High Bluff Drive, Suite 230
                                                                          San Diego, CA 92130
                                 14                                       phil@tencersherman.com
                                 15                                       Attorneys for Plaintiff CHRISTOPHER
                                                                          RICHMOND
                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                         -3-
                                                                       PLAINTIFF ’S REQUEST FOR JUDICAL NOTICE IN SUPPORT
                                                                            OF OMNIBUS OPPOSITION TO MOTIONS TO DISMISS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3352 Page 4 of 81




                              EXHIBIT A
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3353 Page 5 of 81



   1   John S. Kyle, Esq. (SBN 199196)
       Jeffrey B. Harris, Esq. (SBN 202422)
   2   Laura K. Gantney, Esq. (SBN 199297)
       KYLE HARRIS LLP
   3   450 B Street, Suite 1410
       San Diego, CA 92101
   4   Tel: (619) 600-0086
       Fax: (619) 600-5144
   5

   6   Attorneys for Defendants/Cross-Complainants
       VINCENT GREEN and RYAN MILLER
   7

   8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

   9                                   FOR THE COUNTY OF SAN DIEGO

  10                                                      Case No. 37-2017-00016311-CU-BC-CTL
           PROPER MEDIA LLC, a California limited
           liability company; CHRISTOPHER                (Consolidated with Case No. 37-2018-00004335-
  11                                                     CU-MC-CTL)
           RICHMOND, an individual; and DREW
  12       SCHOENTRUP, an individual,                    VINCENT GREEN’S AND RYAN
                                                         MILLER’S THIRD AMENDED CROSS-
  13                     Plaintiffs,                     COMPLAINT FOR:
                  v.
  14                                                     (1) Breach of Contract
           BARDAV INC., a California corporation;        (2) Breach of Fiduciary Duty
  15                                                     (3) Fraud—Intentional Misrepresentation
           DAVID MIKKELSON, an individual;
                                                         (4) Negligent Misrepresentation
  16       VINCENT GREEN, an individual; RYAN            (5) Wrongful Termination in Violation of
           MILLER, an individual; and TYLER              Public Policy
  17       DUNN, an individual,                          (6) Retaliation
                                                         (7) Equitable Indemnity
  18                                                     (8) Indemnity Pursuant to Corporations
                        Defendants.
                                                         Code Section 17704.08
  19                                                     (9) Declaratory Relief
       f
           VINCENT GREEN, an individual; RYAN            (10) Aiding and Abetting Breach of Fiduciary
  20                                                     Duty
           MILLER, an individual,
                                                         (11) Intentional Interference with
  21                                                     Contractual Relations
                        Cross-Complainants,
                                                         (12) Breach of Contract
  22                                                     (13) Breach of Contract
                 v.
                                                         (14) Accounting
  23                                                     (15) Fraudulent Conveyance
           PROPER MEDIA LLC, a California limited
  24       liability company; CHRISTOPHER                        [JURY TRIAL DEMANDED]
           RICHMOND, an individual; and DREW
  25       SCHOENTRUP, an individual; PUBLIFE,
           LLC, a business entity of unknown form; and
  26
           DOES 1-10, inclusive,
  27
                        Cross-Defendants.
  28


                         VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                        Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3354 Page 6 of 81



                               1                                  NATURE OF THE ACTION

                               2          1.    This case is primarily a dispute over ownership and control of Defendant and

                               3   Cross-Complainant Snopes Media Group, Inc., formerly known as Bardav, Inc. (“Snopes”).

                               4   Snopes is the owner of the fact-checking website Snopes.com. This case is a dispute by and

                               5   among the Snopes shareholders, which include the founding members of Plaintiff and Cross-

                               6   Defendant Proper Media, LLC (“Proper Media”).

                               7          2.    In June 2015, Defendants and Cross-Complainants Vincent Green (“Green”) and

                               8   Ryan Miller (“Miller”) helped establish Proper Media alongside Plaintiffs and Cross-Defendants

                               9   Drew Schoentrup (“Schoentrup”) and Christopher Richmond (“Richmond”), as well as

                              10   Defendant Tyler Dunn (“Dunn”)

                              11          3.    By in or around August 2015, Proper Media had entered into a General Services

                              12   Agreement (“GSA”) with Snopes to provide advertisement procurement and management, web
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   development, and other services. The GSA, along with agreements with numerous other clients
      KYLE HARRIS LLP




                              14   that Green helped to bring in, was extremely lucrative for Proper Media.

                              15          4.    In 2016, Schoentrup and Richmond orchestrated the purchase from Barbara

                              16   Mikkelson of a 50% interest in Snopes. The buyers of the Snopes interest, Proper Media’s five

                              17   members, relied on two loans to finance the purchase--one issued by Barbara Mikkelson and

                              18   one issued by Diamond Creek Capital. The lenders demanded that all of Proper Media’s

                              19   members sign a Personal Guarantee for the multi-million-dollar loans. Schoentrup, who was

                              20   acting as Proper Media’s and its members’ attorney, promised Green and Miller that he and

                              21   Richmond would indemnify Green and Miller in the event of a default under the loans, obviating

                              22   their Personal Guarantee. In reliance on Schoentrup’s promise and legal advice, Green and

                              23   Miller signed the loan documents, including the Personal Guarantee.

                              24          5.    Although collectively Schoentrup and Richmond owned only a 40% interest in

                              25   Snopes, they yearned for a controlling interest in the company. Schoentrup attempted to

                              26   unilaterally appoint himself a director of Snopes, even though no shareholder vote had ever

                              27   elected him as a director. Schoentrup also sought to sought to insert himself as an officer of

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 2
                        Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3355 Page 7 of 81



                               1   Snopes and to control various personnel and administrative decisions within Snopes, including

                               2   by delaying approval for Green to take various actions requested by Snopes’ management.

                               3          6.     Schoentrup and Richmond also hungered for more money. Between 2014 and

                               4   2016, Schoentrup and Richmond concocted a scheme whereby they would move to and become

                               5   permanent residents of Puerto Rico and establish a Puerto Rican shell company, which they

                               6   called Publife, LLC, through which to route their income from Proper Media, in order to avoid

                               7   paying state and federal income tax on their income from Proper Media. Eventually, Schoentrup

                               8   and Richmond misappropriated various corporate opportunities of Proper Media’s, in breach of

                               9   their fiduciary duties as Proper Media’s managers.

                              10          7.     Green voiced his concerns with the legality of Schoentrup and Richmond’s

                              11   scheme, the difficulty Schoentrup and Richmond had with continuing to operate Proper Media

                              12   from afar, and the difficulty Proper Media would have in servicing its customers, including
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Snopes, with Schoentrup and Richmond essentially abandoning their obligations in order to
      KYLE HARRIS LLP




                              14   move to Puerto Rico. For several months, Green continued voicing his concerns even when

                              15   Schoentrup and Richmond made clear that he had become a gadfly they would not tolerate.

                              16          8.     Schoentrup and Richmond terminated Green’s employment with Proper Media on

                              17   or about February 18, 2017.

                              18          9.     Snopes terminated its agreement with Proper Media on or about March 9, 2017.

                              19          10.    Because of the actions of Schoentrup and Richmond, Miller resigned from Proper

                              20   Media on or about April 6, 2017.

                              21          11.    As part of their respective termination of employment, Green and Miller each

                              22   requested information on how and where to pay his pro-rata share of the loans, from which some

                              23   of the proceeds were used to purchase the Snopes shares from Barbara Mikkelson. Cross-

                              24   Defendants told both Green and Miller that Proper Media would continue making the payments

                              25   on the loans and failed to provide the requested information.

                              26          12.    After the termination of Green’s and Miller’s employment, Schoentrup and

                              27   Richmond reneged on their promise to have Proper Media continue making the payments on the

                              28   loans and reneged on their promise to indemnify Green and Miller for their Personal Guarantee

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  3
                        Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3356 Page 8 of 81



                               1   in the event of Proper Media’s alleged default on the loans the Proper Media members used to

                               2   acquire the Snopes interest from Barbara Mikkelson. Instead, Schoentrup and Richmond

                               3   threatened Green and Miller with financial ruin by insisting that each was 100% liable for the

                               4   entirety of the multi-million-dollar loans in the event of a default, then orchestrated a purported

                               5   “foreclosure” of Green’s and Miller’s equity interest in Snopes by electing unilaterally to have

                               6   Proper Media cease making the loan payments when due.

                               7          13.    Green and Miller are informed and believe that Schoentrup and Richmond, in an

                               8   attempt to obtain a 50% interest in Snopes, conspired to purchase from Barbara Mikkelson her

                               9   lien interests under her Promissory Note, to voluntarily put Proper Media into default to trigger

                              10   the Proper Media members’ obligations under the Personal Guarantee, and eventually to

                              11   foreclose on Green’s and Miller’s shares of Snopes stock under Green and Miller’s obligations

                              12   under the Personal Guarantee. Green and Miller are informed and believe that Schoentrup and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Richmond paid Barbara Mikkelson with Proper Media’s funds that were actually owed by
      KYLE HARRIS LLP




                              14   Proper Media to Snopes or by Proper Media to Green and Miller, to pay off Barbara Mikkelson’s

                              15   Promissory Note early and then to falsely and improperly claim that Proper Media had defaulted

                              16   on the promised loan payments, triggering the right to seek payment from Green and Miller.

                              17                                           THE PARTIES

                              18          14.    Defendant and Cross-Complainant Vincent Green (“Green”) is a former employee

                              19   and member of Proper Media, LLC, and is currently a shareholder and employee of Snopes.

                              20          15.    Defendant and Cross-Complainant Ryan Miller (“Miller”) is a former employee

                              21   and member of Proper Media, LLC, and is currently a shareholder and employee of Snopes.

                              22          16.    Plaintiff and Cross-Defendant Proper Media, LLC (“Proper Media”) is a

                              23   California limited liability company. Cross-Complainants are informed and believes that Proper

                              24   Media is headquartered in San Diego.

                              25          17.    Plaintiff and Cross-Defendant Drew Schoentrup (“Schoentrup”) is an individual

                              26   who, on information and belief, currently resides in San Juan, Puerto Rico. Schoentrup is and/or

                              27   was the President of Proper Media, and is a shareholder in Snopes. Schoentrup is a lawyer

                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   4
                        Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3357 Page 9 of 81



                               1   licensed to practice in California, is an active member of the bar in good standing, and was

                               2   occasionally acting as counsel to Proper Media, Green and Miller.

                               3          18.    Plaintiff and Cross-Defendant Christopher Richmond (“Richmond”) is an

                               4   individual who, on information and belief, currently resides in San Juan, Puerto Rico. Richmond

                               5   was the Chief Executive Officer of Proper Media, and is a shareholder in Snopes.

                               6          19.    Cross-Defendant Publife LLC is a limited liability company of unknown origin

                               7   which does business in California. Green and Miller are informed and believe and based thereon

                               8   allege that Publife is managed by Schoentrup and Richmond, who are its only members, and

                               9   that Publife is the alter-ego of Schoentrup, Richmond and Proper Media.

                              10          20.    Green and Miller are informed and believe, and on that basis allege, that

                              11   Schoentrup, Richmond and Publife were in a relationship where each acted at all times on the

                              12   other’s behalf as his agent. Schoentrup acted as the agent of Richmond, consenting to act under
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Richmond’s control, while at other times Richmond acted as the agent of Schoentrup, consenting
      KYLE HARRIS LLP




                              14   to act under Schoentrup’s control. Each acquiesced to the authority of the other and acted with

                              15   the assent of the other to manifest their joint intent to harm Green and Miller to advance their

                              16   wrongful scheme to control Snopes. At all times alleged herein, Schoentrup and Richmond

                              17   acted as agents for the other, with the permission of the other and within the course and scope

                              18   of that agency relationship, and all acts and omissions alleged herein as to one of them shall also

                              19   be interpreted to be within the course and scope of such agency relationship.

                              20          21.    Green and Miller are informed and believe, and on that basis allege, that

                              21   Schoentrup and Richmond were in a fiduciary relationship with Proper Media and its minority

                              22   members, including Green and Miller. Green and Miller further allege that Schoentrup and

                              23   Richmond, as Proper Media’s managers each owning a 40% interest in Proper Media, owed

                              24   fiduciary duties to the minority members, including Green and Miller. Green and Miller allege

                              25   that Schoentrup and Richmond each acted on their own behalf when it suited them, purported

                              26   to act on Publife’s behalf when it suited them, and purported to act on Proper Media’s behalf

                              27   when it suited them, disregarding at all times the duties they owed to Proper Media and to Proper

                              28   Media’s minority members, including Green and Miller.

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   5
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3358 Page 10 of 81



                               1          22.    Green and Miller are informed and believe and thereon allege that at all times

                               2   mentioned in this Cross-Complaint, some of the limited liability companies and entities named

                               3   as Cross-Defendants herein, including without limitation, Proper Media, Publife, Schoentrup

                               4   and Richmond (collectively, the “Alter Egos”), and each of them, were at all times relevant the

                               5   alter egos of the other co-Cross-Defendants, including without limitation, Cross-Defendants

                               6   Proper Media, Publife, Schoentrup and Richmond.

                               7          23.    Green and Miller are informed and believe and on that basis allege that at all times

                               8   mentioned in this Cross-Complaint Cross-Defendants Proper Media, Publife, Schoentrup and

                               9   Richmond, and each of them, dominated, influenced and controlled each of the Alter Egos and

                              10   the officers thereof as well as the business, property, and affairs of said Alter Egos.

                              11          24.    Green and Miller are informed and believe and thereon allege that at all times

                              12   mentioned in this Cross-Complaint there existed and now exists a unity of interest and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   ownership between the Cross-Defendants and each of the Alter Egos; the individuality and
      KYLE HARRIS LLP




                              14   separateness of the Cross-Defendants and each of the Alter Egos have ceased.

                              15          25.    Green and Miller are informed and believe and thereon allege that at all times

                              16   mentioned in this Cross-Complaint, and at all times since the inception of each Alter Ego, each

                              17   Alter Ego has been and is now a mere shell and naked framework which the co-Cross-

                              18   Defendants used and continue to use as a conduit for the conduct of their personal business,

                              19   property and affairs.

                              20          26.    Green and Miller are informed and believe and thereon allege that at all times

                              21   mentioned in this Cross-Complaint, each of the Alter Egos was created and continued pursuant

                              22   to a fraudulent plan, scheme, and device conceived and operated by each of the other Cross-

                              23   Defendants, whereby the income, revenue and profits of each of the Alter Egos were diverted

                              24   by each of the other Cross-Defendants to themselves.

                              25          27.    Green and Miller are informed and believe and thereon allege that at all times

                              26   mentioned in this Cross-Complaint, each of the Alter Egos was organized by each of the co-

                              27   Cross-Defendants as a device to avoid individual liability and for the purpose of substituting

                              28   financially irresponsible entities in the place and stead of the co-Cross-Defendants, and

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   6
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3359 Page 11 of 81



                               1   accordingly, each Alter Ego was formed with capitalization totally inadequate for the business

                               2   in which said entity was engaged.

                               3          28.    Green and Miller are informed and believe and thereon allege that each of the

                               4   Alter Egos is undercapitalized and insolvent. Green and Miller are informed and believe and

                               5   thereon allege that the revenues and monies held by each of the Alter Egos have been drained

                               6   from the Alter Ego by the co-Cross-Defendants.

                               7          29.    By virtue of the foregoing, adherence to the fiction of the existence of each of the

                               8   Alter Egos as separate entities would, under the circumstances, sanction a fraud and promote

                               9   injustice in that Green and Miller would be unable to realize upon any judgment in their favor,

                              10   among other reasons.

                              11          30.    Green and Miller are informed and believe and thereon allege that at all times

                              12   mentioned in this Cross-Complaint, the Alter Egos and each of the other Cross-Defendants acted
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   for each other in connection with the conduct hereinafter alleged and that each of them
      KYLE HARRIS LLP




                              14   performed the acts complained of herein or breached the duties herein complained of as agents

                              15   of each other and each is therefore fully liable for the acts of the other.

                              16          31.    Green and Miller sue Cross-Defendants DOES 1 through 10 under fictitious

                              17   names. Their true names and capacities, whether individual, corporate, associate or otherwise,

                              18   are unknown to Green and Miller at this time. When Green and Miller ascertain their true names

                              19   and capacities, they will seek permission from this Court to amend this Third Amended Cross-

                              20   Complaint to insert the true names and capacities of each fictitiously named Cross-Defendant.

                              21   Green and Miller are informed and believe that each of these fictitiously named Cross-

                              22   Defendants is responsible in some manner for the occurrences alleged herein, and that these

                              23   Cross-Defendants directly and proximately caused Cross-Complainants’ damages.

                              24                                   JURISDICTION AND VENUE

                              25          32.    This Court has jurisdiction over all causes of action asserted in this Cross-

                              26   Complaint pursuant to the California Constitution, Article VI, Section 10 and California Code

                              27   of Civil Procedure Section 410.10 by virtue of the fact that this is a civil action wherein the

                              28   matter in controversy, exclusive of interest, exceeds $25,000, and because this case is a cause

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                    7
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3360 Page 12 of 81



                               1   not given by statute to other trial courts, and because the claims asserted by Miller and Green

                               2   are compulsory claims arising out of the same transactional facts as the claims alleged against

                               3   Miller and Green in the underlying Complaint filed by Proper Media, Schoentrup and

                               4   Richmond.

                               5          33.    Venue is proper in San Diego County under California Code of Civil Procedure

                               6   Sections 395 and 395.5 because there is currently an action pending in this venue against Cross-

                               7   Complainants, a substantial portion of the events giving rise to the causes of action asserted

                               8   herein occurred in San Diego County, California, and because Cross-Defendants reside in and/or

                               9   transact business within San Diego County.

                              10                                    GENERAL ALLEGATIONS

                              11          34.    Miller was a college friend of Schoentrup and worked with him on other business

                              12   before the founding of Proper Media.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13          35.    Green met Schoentrup and Richmond in early 2015 through a mutual
      KYLE HARRIS LLP




                              14   acquaintance. Shortly thereafter, Green began working for Schoentrup in connection with one

                              15   of Schoentrup’s website businesses, TVTropes.org.

                              16          36.    Schoentrup is an attorney, active in California, who worked briefly as an IP

                              17   litigator at Fish & Richardson. Schoentrup currently and at all times alleged herein is admitted

                              18   to practice in California, with an active license.

                              19          37.    When Green began working with Schoentrup, TVTropes.org was in the process

                              20   of implementing a particular type of advertisement bidding software called header bidding that

                              21   TVTropes eventually used to run advertising on the website. Miller had brought the header

                              22   bidding software to the group.

                              23          38.    Green and Miller suggested leveraging the header bidding software used by

                              24   TVTropes.org through an independent company that would run advertising for third party

                              25   websites. Miller proposed a name for this company: Proper Media.

                              26          39.    Several months later, Schoentrup, Richmond, Defendant Tyler Dunn (“Dunn”),

                              27   Green and Miller created Proper Media. However, at the time they formed Proper Media, the

                              28   parties did not make any capital contributions to Proper Media. It was agreed to by the parties

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                    8
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3361 Page 13 of 81



                               1   involved that the equity in Proper Media would be split among Schoentrup, Richmond, Green,

                               2   Miller, and Dunn. The parties agreed to the following equity split for Proper Media:

                               3                       Member of Proper Media     Percentage Interest in Proper Media
                               4                       Drew Schoentrup            40%
                                                       Christopher Richmond       40%
                               5
                                                       Vincent Green              6.66%
                               6                       Ryan Miller                6.66%
                               7                       Tyler Dunn                 6.68%

                               8

                               9          40.    Proper Media’s tax returns confirm this equity split. However, the parties did not
                              10   sign any operating agreement in 2015.
                              11          41.    Shortly after Proper Media was formed, Proper Media entered into a business
                              12   relationship with Snopes. On or about August 11, 2015, Proper Media and Snopes signed a
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   General Services Agreement (“GSA”), under which Proper Media agreed to provide, among
      KYLE HARRIS LLP




                              14   other services, certain advertising and web development to Snopes for the Snopes.com website.
                              15   In exchange for these services, Proper Media would receive a percentage of the monthly revenue
                              16   generated by Snopes.com and collected by Proper Media on Snopes’ behalf, in excess of a
                              17   specified amount.
                              18          42.    Under the GSA, Proper Media was the general agent of Snopes and, as such, had
                              19   the responsibility and authority to, among other things, provide content and website
                              20   development services, sell advertising on the Snopes.com website, invoice and collect the
                              21   revenue from advertisers, account for the revenue collected and expenses to be deducted from
                              22   the same, and timely remit to Snopes its share of such advertising revenues after accounting for
                              23   all permissible expenses. Further, pursuant to the GSA, Snopes retained ultimate decision-
                              24   making on issues regarding staffing, content and editorial guidelines.
                              25          43.    From shortly after the GSA was signed, Green was responsible at Proper Media
                              26   for, among other things, handling payroll and staff onboarding and recruitment; managing the
                              27   day-to-day affairs of the Proper Media office; paying invoices for certain contracts; assisting
                              28   with the development of Proper Media’s ad products; soliciting clients for Proper Media,

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  9
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3362 Page 14 of 81



                               1   contributing directly to the projects as a front-end developer; managing all the project

                               2   management tool accounts; coordinating communication between Proper Media’s advertising

                               3   team and development teams; acting as project manager for the Snopes.com account; assisting

                               4   with business development for Snopes.com; acting as the administrator for all Snopes.com tools

                               5   provided through Proper Media; and acting as Proper Media’s point of contact for all

                               6   Snopes.com staff, including Snopes’ CEO David Mikkelson.

                               7          44.    Miller was responsible at Proper Media for, among other things, general business

                               8   development; recruiting new publisher clients; onboarding new clients’ inventory to Proper

                               9   Media’s ad-serving and bidding platforms; managing and delegating duties for advertising

                              10   operations staff; acting as the main point of contact for all third-party monetization vendors;

                              11   optimizing yield for clients’ advertising inventory; serving as the project manager for new

                              12   partner integrations; working with engineering and development teams; approving and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   negotiating contracts with new publishers, clients and vendors; and acting as the primary
      KYLE HARRIS LLP




                              14   account manager for key enterprise-level publisher clients.

                              15          45.    Green and Miller became aware that Schoentrup was interested in acquiring an

                              16   ownership interest in Snopes as early as summer 2015. In early 2016, Green learned that

                              17   Schoentrup had secretly begun discussions with Barbara Mikkelson (“B. Mikkelson”), David

                              18   Mikkelson’s former wife and co-owner of Snopes, to acquire B. Mikkelson’s 50% interest in

                              19   Snopes. When Green confronted Schoentrup about this, Schoentrup showed Green a draft

                              20   purchase agreement that had Schoentrup and Richmond, as individuals, acquiring B.

                              21   Mikkelson’s interest to the exclusion of other minority members of Proper Media, namely,

                              22   Green, Miller and Dunn. The opportunity to purchase 50% of Snopes was an opportunity that

                              23   came to Schoentrup and Richmond as a result of their work for Proper Media and was an

                              24   opportunity that did not belong solely to Schoentrup and Richmond. The opportunity would not

                              25   have existed but for Green’s diligent work on the Snopes.com account. As such, Green protested

                              26   Schoentrup and Richmond’s plan to purchase for themselves the Snopes interest and insisted

                              27   instead that all Proper Media members be given the opportunity to participate in any acquisition

                              28   of B. Mikkelson’s 50% interest.

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 10
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3363 Page 15 of 81



                               1          46.    Accordingly, Schoentrup and Richmond agreed that all Proper Media members

                               2   would be able to participate in the purchase of B. Mikkelson’s interest in Snopes, and that each

                               3   member of Proper Media would acquire his Snopes ownership interest on a pro-rata basis with

                               4   his membership interest in Proper Media. Stated otherwise, Schoentrup was purchasing 40%

                               5   of B. Mikkelson’s interest, Richmond was purchasing 40% of B. Mikkelson’s interest, Green

                               6   was purchasing 6.66% of B. Mikkelson’s interest, Miller was purchasing 6.66% of B.

                               7   Mikkelson’s interest, and Dunn was purchasing 6.68% of B. Mikkelson’s interest.

                               8          47.    On May 17, 2016, Schoentrup sent an email to Richmond, Green, Miller, and

                               9   Dunn, confirming this arrangement:

                              10         Rumor on the street is we might buy Barbara’s half of Snopes. These are the
                                         tentative agreements in place between us and Barbara. The current allocation is
                              11         split along Proper equity lines, but is subject to change depending on the financing
                                         of the initial payment.
                              12
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13          48.    On or about May 19, 2016, Schoentrup, Richmond, Green, Miller, and Dunn, as
      KYLE HARRIS LLP




                              14   the buyers, signed a Stock Purchase Agreement with B. Mikkelson, as the seller, (“SPA”),

                              15   whereby the individual members of Proper Media, rather than Proper Media as an entity, would

                              16   each acquire a portion of B. Mikkelson’s 50% interest in Snopes for $3.6 million in a transaction

                              17   to be partially financed by B. Mikkelson and the remainder to be financed by a third party lender.

                              18   The SPA and all related documents were prepared by Schoentrup, acting as the attorney for the

                              19   buyers, Schoentrup, Richmond, Green, Miller and Dunn.

                              20          49.    At or about the same time as the preparation of the SPA, Schoentrup, on behalf of

                              21   Proper Media, prepared a Promissory Note in favor of B. Mikkelson, in the amount of

                              22   $1,750,000 (“B. Mikkelson Note”). Schoentrup also prepared the Personal Guarantee to be

                              23   signed by each of the members of Proper Media, which Personal Guarantee purported to make

                              24   each member personally liable on the $1,750,000 B. Mikkelson Note in the event of Proper

                              25   Media’s default (“Personal Guarantee”). The B. Mikkelson Note and the Personal Guarantee,

                              26   and the obligations of the borrowers and personal guarantors, were conditional on procuring a

                              27   loan from a third party for the balance of the purchase price. None of the buyers put up any cash

                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  11
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3364 Page 16 of 81



                               1   for the purchase, just as none of the Proper Media members put up any money to capitalize

                               2   Proper Media. The entire purchase of B. Mikkelson’s 50% interest in Snopes was to be financed.

                               3          50.    While the buyers under the SPA of B. Mikkelson’s interest were Schoentrup,

                               4   Richmond, Green, Miller and Dunn, as individuals, at the insistence of B. Mikkelson, the

                               5   borrower on the B. Mikkelson Note was Proper Media. Proper Media’s performance under the

                               6   B. Mikkelson Note was purportedly to be guaranteed by the purchasers per the Personal

                               7   Guarantee. All of these documents were of no force and effect when ultimately signed because

                               8   none of the buyers, individually or collectively, had, or had procured a loan for, the balance of

                               9   the more than $1,500,000 in additional cash needed to close the purchase, making the transaction

                              10   contingent on procuring a loan for the balance.

                              11          51.    Prior to the consummation of the purchase of B. Mikkelson’s 50% interest in

                              12   Snopes, Schoentrup and Richmond promised Green and Miller that Green and Miller would be
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   indemnified by Schoentrup, Richmond and/or Proper Media for any liability and/or claims
      KYLE HARRIS LLP




                              14   asserted against Green or Miller which related to enforcement and/or collection of the multi-

                              15   million-dollar loans that Schoentrup, Richmond, Green, Miller and Dunn would collectively

                              16   obtain to complete said purchase.

                              17          52.    Schoentrup signed the B. Mikkelson Note on or about May 19, 2016. In or about

                              18   May 2016, Schoentrup, Richmond, Green, Miller and Dunn signed the Personal Guarantee.

                              19          53.    On August 19, 2016, Diamond Creek Capital (“DCC”) sent a draft loan agreement

                              20   to Schoentrup, the proceeds of which would in part finance the $1,850,000 balance of the

                              21   acquisition consideration of the 50% interest in Snopes from B. Mikkelson. Schoentrup

                              22   forwarded the draft loan agreement to Richmond, Green, Miller, and Dunn via email, which

                              23   agreement included a provision requiring all of Proper Media’s members, including Green and

                              24   Miller, to personally guarantee the entire amount of the DCC loan. Schoentrup promised on

                              25   behalf of himself and Richmond to indemnify Green and Miller if they signed the DCC loan

                              26   agreement. In his email making such promise, Schoentrup stated:

                              27   ///

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 12
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3365 Page 17 of 81



                               1         Here is a draft of the loan agreement. I haven’t reviewed, and I am not sure how
                                         much we will actually end up taking.
                               2
                                         The biggest issue for the union [e.g., Green, Miller, and Dunn] is that you are
                               3         personally listed on the loan docs and joint and severally liable – meaning should
                                         we default, Diamond Creek can seek payment in full from any one of us
                               4         individually – basically they will go where the money is. To mitigate any
                                         heartburn that this may cause, Chris and I will execute an indemnity agreement
                               5         basically saying that should Diamond Creek come after anyone other than us,
                                         we will step in and assume that liability and the costs incurred.
                               6

                               7          54.    Schoentrup’s email stated that Cross-Defendants Schoentrup and Richmond
                               8   would indemnify Green, Miller and Dunn by way of an indemnity agreement whereby
                               9   Schoentrup and Richmond and/or Proper Media would “step in and assume” any liability and
                              10   costs incurred in the event of a default.
                              11          55.    Prior to execution of the loan agreement with DCC, DCC insisted that Proper
                              12   Media have an operating agreement. Though Proper Media had existed for more than a year, it
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   had never formalized any agreement amongst its members by way of an operating agreement.
      KYLE HARRIS LLP




                              14          56.    Schoentrup, in his role as Proper Media’s general counsel, created an operating
                              15   agreement. On or about August 29, 2016, Schoentrup presented this operating agreement to
                              16   Green, Miller and Dunn. Schoentrup told Green and Miller that this operating agreement would
                              17   not govern their collective ownership of Proper Media, but needed to get executed to satisfy
                              18   DCC and obtain the loan from DCC for the purchase of Barbara Mikkelson’s interest in Snopes.
                              19   At that time, Schoentrup promised Green and Miller that another operating agreement would be
                              20   negotiated and signed in the future. Green and Miller had no choice but to sign the operating
                              21   agreement if they wished to participate in the acquisition of Barbara Mikkelson’s shares in
                              22   Snopes.
                              23          57.    On or about August 29, 2016, Green, Miller, Dunn, Schoentrup and Miller
                              24   executed an operating agreement for Proper Media (“Operating Agreement”). Green and Miller
                              25   executed the Operating Agreement in reliance on Schoentrup and Richmond’s promise to
                              26   indemnify Green and Miller against any liability or costs arising to Green or Miller from the
                              27   DCC loan agreement, and in reliance that a different operating agreement would be negotiated
                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                13
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3366 Page 18 of 81



                               1   and executed in the future. A true and correct copy of the Operating Agreement is attached

                               2   hereto as Exhibit “A” and is incorporated herein by reference.

                               3          58.    The Operating Agreement contained terms in a Schedule B purportedly governing

                               4   the buyback of the membership interest of any member other than Schoentrup and Richmond

                               5   who dies, resigns, withdraws or is terminated from the company. Schoentrup and Richmond

                               6   each purportedly owned 40% of Proper Media, and were its President/General Counsel and CEO

                               7   respectively. Under the terms of the Operating Agreement, the death, resignation, withdrawal

                               8   or termination of either Schoentrup’s or Richmond’s employment would not trigger a right to

                               9   repurchase Schoentrup’s or Richmond’s membership interests. Such repurchase rights only

                              10   pertained to minority members Green, Miller and Dunn.

                              11          59.    On or about August 29, 2016, Green and Miller, relying on Cross-Defendants’

                              12   promises as described above, each signed the loan agreement with DCC (“DCC Loan
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Agreement”). Executing these documents would remove the unsatisfied condition to which the
      KYLE HARRIS LLP




                              14   SPA, B. Mikkelson Note and Personal Guarantee were subject. In doing so, Green and Miller

                              15   relied on Cross-Defendants’ representations that Green, Miller and Dunn would be indemnified

                              16   against any liabilities or costs arising from their purchase of Barbara Mikkelson’s ownership

                              17   interest in Snopes.

                              18          60.    From and after August 29, 2016, Proper Media made payments to B. Mikkelson

                              19   pursuant to the B. Mikkelson note, thereby reducing the funds available for distribution to Proper

                              20   Media’s members, including Green and Miller.

                              21          61.    Schoentrup was an attorney and held himself out as General Counsel of Proper

                              22   Media. When he made the representations identified herein, Schoentrup never informed Green

                              23   or Miller that he was acting as Proper Media’s attorney and was not representing Green or

                              24   Miller, and never informed Green or Miller in writing that they should seek independent legal

                              25   counsel in connection with any of the transactions identified herein.

                              26          62.    Cross-Defendants’ promise that they would indemnify Green and Miller in the

                              27   event of any default under the DCC Loan Agreement was false because neither Schoentrup, nor

                              28   Richmond, nor Proper Media executed any indemnity agreement in favor of Green or Miller.

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  14
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3367 Page 19 of 81



                               1          63.    At or about the time of signing the SPA and B. Mikkelson Note, Schoentrup and

                               2   Richmond began to implement a tax avoidance scam involving Schoentrup and Richmond

                               3   relocating to Puerto Rico. Schoentrup and Richmond said they were moving in order to take

                               4   advantage of Puerto Rico’s Promotion of Export Services Act (“Act 20”) and/or Puerto Rico’s

                               5   Act to Promote the Relocation of Individual Investors to Puerto Rico (“Act 22”).

                               6          64.    Schoentrup purportedly moved to Puerto Rico on or about July 1, 2016.

                               7   Richmond purportedly moved to Puerto Rico on or about January 1, 2017. As a result, to

                               8   maintain the fiction of being Puerto Rico residents, Schoentrup and Richmond said they were

                               9   unable to spend much time in California, where Proper Media, its staff, Snopes, and many of

                              10   Proper Media’s other clients were located. On information and belief, none of Proper Media’s

                              11   clients was in Puerto Rico when Schoentrup and Richmond moved there.

                              12          65.    According to what Schoentrup and Richmond told Miller and Green, one of the
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   requirements for individuals residing in Puerto Rico to avoid U.S. federal income tax (and
      KYLE HARRIS LLP




                              14   thereby receive the minimal or zero income tax benefits of the Puerto Rico Act 20 and/or Act

                              15   22) is that the taxpayer cannot receive more income from a U.S. company than it receives from

                              16   a Puerto Rico company. Schoentrup and Richmond told Green and Miller that in order to reap

                              17   the tax benefits of Act 20 and/or Act 22, Schoentrup and Richmond could not receive any salary

                              18   or distributions from Proper Media, even though they were employed as the President/General

                              19   Counsel (Schoentrup) and CEO (Richmond) respectively.

                              20          66.    Schoentrup resigned his employment with Proper Media on or about July 1, 2016.

                              21   Richmond resigned his employment from Proper Media on or about January 1, 2017.

                              22          67.    On information and belief, in order for Schoentrup and Richmond to continue

                              23   receiving money from Proper Media in light of the ban on salaries or distributions directly from

                              24   Proper Media, they concocted a scheme whereby they formed Publife, a Puerto Rico limited

                              25   liability company, and said that Proper Media would sign a “consulting” agreement with Publife.

                              26   As part of the scheme, instead of making profit distributions to members (including Green and

                              27   Miller), Proper Media would pay a “consulting fee” to Publife and would compensate its other

                              28   members (Green, Miller, and Dunn) with year-end “bonuses” in lieu of membership

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 15
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3368 Page 20 of 81



                               1   distributions. According to Schoentrup and Richmond, the amount of each of the Publife

                               2   “consulting fee” and the year-end bonuses to Green, Miller, and Dunn would be commensurate

                               3   with each member’s percentage ownership in Proper Media. Being paid in “bonuses” instead

                               4   of distributions would create negative tax consequences for Green and Miller. Green is informed

                               5   and believed that, using the above scheme, Schoentrup and Richmond intended not to pay any

                               6   federal or California state income tax on the money they received from Proper Media through

                               7   Publife.

                               8          68.    26 United States Code section 7201 provides:

                               9         Any person who willfully attempts in any manner to evade or defeat any tax
                                         imposed by this title or the payment thereof shall, in addition to other penalties
                              10         provided by law, be guilty of a felony and, upon conviction thereof, shall be fined
                                         not more than $100,000 ($500,000 in the case of a corporation), or imprisoned not
                              11         more than 5 years, or both, together with the costs of prosecution
                              12          69.    Green had serious concerns with the legality of Schoentrup and Richmond’s tax
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   avoidance scheme. In particular, Green was concerned that Schoentrup and Richmond’s Publife
      KYLE HARRIS LLP




                              14   scheme crossed the line into illegal conduct. Green was particularly concerned about the impact

                              15   of such potential tax law violations on Proper Media, its clients, and its client-relationships.

                              16   Green and Miller were also concerned that the scheme outlined above could potentially subject

                              17   Proper Media, and them personally as fellow members of Proper Media, to criminal or civil tax

                              18   fraud penalties.

                              19          70.    Green voiced his concerns about Schoentrup’s and Richmond’s Publife scheme as

                              20   early as June 2016 during a series of meetings and/or discussions with Schoentrup, and

                              21   occasionally, Richmond.

                              22          71.    Between June 2016 and February 2017, Green also voiced his concerns to

                              23   Schoentrup and/or Richmond that the minority members of Proper Media had not reviewed or

                              24   approved any agreement between Proper Media and Publife whereby Publife was agreeing to

                              25   provide Proper Media with specified services in exchange for a well-defined compensation

                              26   structure. Schoentrup and Richmond never provided any such agreement to the minority

                              27   members of Proper Media for review and approval, and certainly not to Green or Miller. On

                              28   information and belief, the agreement reached between Proper Media and Publife contained

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 16
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3369 Page 21 of 81



                               1   terms and conditions (including the terms relating to the amounts paid thereunder) that were not

                               2   the same as would generally be available in comparable business transactions if such

                               3   transactions were with a person or company that was not affiliated with or owned by a majority

                               4   member of Proper Media.

                               5          72.    Schoentrup and Richmond also revealed that Publife intended to search for and

                               6   potentially acquire websites, or the entities that owned such websites, and other corporate

                               7   opportunities that rightfully belonged to Proper Media. The opportunity of website acquisition

                               8   was specifically within the scope of Proper Media’s business, and to the extent that Publife

                               9   acquired any such websites, Schoentrup and Richmond would be misappropriating a corporate

                              10   opportunity that properly belonged to Proper Media. Green told Schoentrup and Richmond that

                              11   he objected to Publife acquiring for itself any of Proper Media’s corporate opportunities.

                              12          73.    Schoentrup’s and Richmond’s relocation to Puerto Rico had other deleterious
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   effects on Proper Media. Schoentrup and Richmond appeared to stop working on Proper
      KYLE HARRIS LLP




                              14   Media’s day-to-day affairs and were generally unreachable for large periods of time. Instead,

                              15   they were building their new business, Publife. On numerous occasions, Green and Miller found

                              16   themselves having to explain to other Proper Media employees or clients, including Snopes,

                              17   why Richmond or Schoentrup were unavailable to assist with projects they had formerly worked

                              18   on at Proper Media. Green voiced these concerns to Schoentrup and Richmond as well.

                              19          74.    At the end of 2016, Proper Media purported to make bonus distributions to Green

                              20   and Miller of $44,000 each through payroll. However, instead of paying any portion of the

                              21   $44,000 to either Green or Miller, Cross-Defendants informed Green and Miller that they would

                              22   withhold a certain portion of the bonus for taxes and related withholding amounts and then

                              23   would apply the remainder of the bonus as a payment for Green and Miller’s share of the

                              24   payments due from Green and Miller for their individual acquisition of the B. Mikkelson interest

                              25   in Snopes. Accordingly, Green and Miller are informed and believe that by way of the 2016

                              26   bonus distribution, they each paid at least $35,000 (i.e., the $44,000 net of the tax and other

                              27   withholdings) to Proper Media in connection with their respective purchase of their interest in

                              28   the Snopes stock, and in reliance on Schoentrup’s and Richmond’s promise that Proper Media

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 17
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3370 Page 22 of 81



                               1   would forward such payments to Barbara Mikkelson and/or DCC, as and for repayments of

                               2   Green and Miller’s pro-rata portions of the loans used to acquire the 50% interest in Snopes

                               3   from Barbara Mikkelson.

                               4          75.    When Richmond moved to Puerto Rico in January 2017, Green once again voiced

                               5   his concerns regarding Schoentrup and Richmond’s tax avoidance scheme including the

                               6   potential legal implications, especially for Proper Media, and the impact on Proper Media and

                               7   its clients caused by Schoentrup and Richmond not being physically present. Green also made

                               8   it known to Schoentrup and Richmond that their absence from Proper Media’s offices was

                               9   having a negative impact on the company’s operations, in particular the services it was obligated

                              10   to provide to Snopes under the GSA.

                              11          76.    As the relationship between Richmond and Schoentrup on the one hand, and

                              12   Snopes and David Mikkelson on the other hand, deteriorated as a result of Richmond’s and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Schoentrup’s move to Puerto Rico, Green arranged a meeting to take place on February 16,
      KYLE HARRIS LLP




                              14   2017, a date he had been informed Richmond and Schoentrup would be in town.

                              15          77.    On February 16, 2017, Schoentrup and Richmond met with Snopes’ CEO David

                              16   Mikkelson to discuss the initiatives Proper Media was undertaking for Snopes, and the tension

                              17   that had been created by Schoentrup’s and Richmond’s absence from Proper Media. Schoentrup

                              18   created an agenda of items he wished to address which pertained to Snopes’ corporate issues.

                              19   The meeting took place at Proper Media’s corporate offices. David Mikkelson insisted that

                              20   Green participate in the meeting.

                              21          78.    During the February 16, 2017 meeting, Green again brought up the difficulties

                              22   created by Schoentrup and Richmond being gone from California and the complaints Green was

                              23   receiving from Proper Media’s largest client, Snopes, and the difficult situation Green found

                              24   himself in by having the CEO of Snopes provide one set of instructions to Green on how to

                              25   service Snopes under the GSA, while Green received a different set of instructions from

                              26   Schoentrup and Richmond, his nominal bosses at Proper Media, which instructions were often

                              27   not in the best interest of Snopes, the principal to which Proper Media, and therefore Green,

                              28   owed duties as the agent. Based on the tenor of the meeting, the hostilities voiced from

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 18
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3371 Page 23 of 81



                               1   Schoentrup and Richmond, and the lack of resolution of the various issues existing between

                               2   Schoentrup, Richmond, Green and David Mikkelson, it became clear to Green that he would

                               3   soon be fired from Proper Media.

                               4             79.   On Saturday, February 18, 2017, Green was called in to meet with Schoentrup and

                               5   Richmond. During this meeting, Schoentrup and Richmond told Green that they felt that Green

                               6   did not respect them, that Green did not work well with Richmond, and that the personality

                               7   conflict between Richmond and Green had made it impossible for Green to continue working

                               8   for Proper Media. The meeting quickly became heated, and Green was informed that he was

                               9   being terminated from Proper Media and would have to become a Snopes employee if he wished

                              10   to continue working on Snopes’ matters. Schoentrup and Richmond further told Green that he

                              11   should leave Proper Media, and not return to work. Green was offered $100,000 to buy out his

                              12   interest in Proper Media. Green was unsure whether the termination was effective immediately.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Richmond followed up the meeting with a direct message to Green informing him that there was
      KYLE HARRIS LLP




                              14   “no need to come to the office. You can start passing over any projects, accounts, logins, etc.

                              15   to us. And of course, you will still be getting your salary this month while we make the

                              16   transition.”

                              17             80.   When Green returned to the office later in the day on February 18, 2017,

                              18   Schoentrup helped him load his car with his work station and other personal items from the

                              19   office.

                              20             81.   Proper Media’s purported Operating Agreement states that, other than Schoentrup

                              21   and Richmond, the termination of any Proper Media member’s employment triggers an

                              22   obligation on the part of such member to sell his membership interest back to Proper Media at

                              23   a price to be determined based on a formula set forth in the Operating Agreement.

                              24             82.   Following Green’s termination and his transition to becoming a Snopes employee,

                              25   Proper Media demanded he sell back his interest in Proper Media. In connection with the

                              26   demanded sale of his Proper Media membership interest back to the company, Green requested

                              27   various information regarding Proper Media’s finances, and that the parties address his

                              28   ///

                                                   VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  19
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3372 Page 24 of 81



                               1   obligations under the B. Mikkelson Note and DCC Loan Agreement. Green proposed that the

                               2   parties agree to certain specified payments to address Green’s portion of the loan amounts.

                               3          83.   In response, on April 24, 2017, Richmond sent Green a series of emails, stating:

                               4         [W]e can’t sign anything for the debt as we are each liable for the entire debt
                                         amount.
                               5
                                         …
                               6
                                         Considering the adverse effect you’ve caused to the company there is no way we
                               7         will sign something saying you are responsible for a portion of the debt. You are
                                         responsible for 100% of the debt.
                               8

                               9          84.   After Green responded that he understood that he had signed a personal guarantee

                              10   and was simply trying to address his portion of the loans, Richmond responded:

                              11         You didn’t just sign a personal guarantee. The loan documents say we are each
                                         responsible for the entire debt amount, not just a portion based on equity lines.
                              12         And I’m afraid your actions already open us up to being in default of the loan. We
SAN DIEGO, CALIFORNIA 92101




                                         will be in touch once we figure out what to do.
  450 B STREET, SUITE 1410




                              13
      KYLE HARRIS LLP




                              14          85.   Green is informed and believes that Schoentrup and Richmond terminated Green

                              15   from Proper Media because Green opposed Schoentrup’s and Richmond’s workplace conduct

                              16   which created a hostile work environment, because Green refused to assist Schoentrup and

                              17   Richmond in breaching their duties to Snopes under the GSA, because Green opposed

                              18   Schoentrup and Richmond’s tax avoidance scheme, and because Green voiced his concern to

                              19   his supervisors (Schoentrup and Richmond) that the scheme could be illegal.

                              20          86.   The Operating Agreement provides as follows with respect to termination of

                              21   members:

                              22         The Company’s Members shall each have voting power equal to their share of
                                         Membership Interest in the Company. However, in the case of terminating a
                              23         Member’s employment with the Company, at least one Member in addition to
                                         Christopher Richmond and Drew Schoentrup must vote in favor of termination.
                              24

                              25          87.   On information and belief, no member aside from Schoentrup and Richmond

                              26   voted in favor of terminating Green.

                              27          88.   On information and belief, on or about March 9, 2017, Snopes sent a notice of

                              28   termination of the GSA to Proper Media. On information and belief, Snopes terminated the

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 20
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3373 Page 25 of 81



                               1   GSA in part because of the Puerto Rico tax avoidance scheme Richmond and Schoentrup had

                               2   cooked-up without Snopes’ knowledge or consent, which made Richmond and Schoentrup

                               3   largely unavailable to work on Snopes’ account, and because of the termination of Green, who

                               4   had been Proper Media’s primary point person on the account.

                               5          89.    Also on or about March 9, 2017, Schoentrup sent Green a message stating that

                               6   Schoentrup wanted to move forward quickly with the buyout of Green’s Proper Media interest.

                               7          90.    Between approximately March 17, 2017 and April 3, 2017, among the demands

                               8   that Schoentrup and Richmond made were that Green sign a voting proxy for his Snopes interest

                               9   that would give Schoentrup and Richmond the power to vote Green’s 3.33% interest in Snopes.

                              10   Schoentrup and Richmond also proposed a buyout price that was far less than the amount to

                              11   which Green was entitled under the buyout provision of the Operating Agreement, and far less

                              12   than a fair price for Green’s Proper Media interest.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13          91.    On or about April 3, 2017, Green sent an email to Richmond stating that he could
      KYLE HARRIS LLP




                              14   not accept the additional terms that Schoentrup and Richmond were attempting to impose upon

                              15   the buyback of his membership interest and that he would therefore insist upon the buyback

                              16   occurring according to the terms set forth in the Operating Agreement Schedule B.

                              17          92.    Schoentrup and Richmond refused to abide by the terms of the buy-sell provisions

                              18   in Proper Media’s purported Operating Agreement.

                              19          93.    Miller watched with keen interest as Green was terminated from Proper Media’s

                              20   employment for voicing his concerns with Schoentrup’s and Richmond’s tax avoidance scheme,

                              21   their resulting move to Puerto Rico, Schoentrup’s and Richmond’s persistent breaches of

                              22   fiduciary duties to the minority members of Proper Media, and as Schoentrup and Richmond

                              23   attempted to saddle Green with millions of dollars of debt that Schoentrup and Richmond caused

                              24   Proper Media to incur, following Green’s termination. Miller understood that Proper Media,

                              25   Richmond and Schoentrup were likely to treat Miller exactly as they had treated Green, if Miller

                              26   voiced the same concerns about their breaches of fiduciary duty and related misconduct,

                              27   including the likelihood that if Miller resigned, Schoentrup and Richmond would demand he

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  21
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3374 Page 26 of 81



                               1   sell back his interest in Proper Media under the terms demanded of Green, and otherwise

                               2   denying him a fair consideration for his Proper Media interest.

                               3          94.    As a result of Schoentrup’s and Richmond’s breaches of fiduciary duties as

                               4   hereinabove alleged, Miller resigned as a Proper Media employee by way of a resignation letter

                               5   dated April 6, 2017, by which he gave two weeks’ notice. In his resignation letter, Miller stated

                               6   “I will be taking over all personal liabilities owed to the Diamond Creek and Barbara Mikkelson

                               7   loans. Inform me of the payment schedule, amounts, and any additional information needed to

                               8   ensure the payment cycle is not disrupted.”

                               9          95.    Green and Miller each made attempts following their departure from Proper Media

                              10   to obtain instructions for paying their portions of the loan obligations under the B. Mikkelson

                              11   Note and the DCC Loan Agreement. Schoentrup and Richmond however, failed to provide such

                              12   information and instead informed Green and Miller that Proper Media would continue to make
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   all loan payments required by the B. Mikkelson Note and the DCC Loan Agreement.
      KYLE HARRIS LLP




                              14          96.    Schoentrup re-iterated in writing that Proper Media would continue to make all

                              15   loan payments, telling each of Green and Miller in separate emails on May 2, 2017 that

                              16   “regarding the payments to Diamond Creek Capital and Barbara Mikkelson, Proper Media,

                              17   LLC will continue making those payments.”

                              18          97.    Also on May 2, 2017, Schoentrup sent Green an email stating:

                              19         As you may know, we have some significant disputes with you regarding you
                                         breaching your duties to Proper Media and its other members as a result of working
                              20         for Bardav and interfering with Proper Media’s contract with Bardav. For this
                                         reason, we would like to have a mediation session on the phone today at either
                              21         3:00 p.m. or 5:00 p.m. PST. The conference call-in information is: 719-394-0492
                                         PIN 68101.
                              22

                              23          98.    Green responded to this email the same day, stating in relevant part:

                              24         I’ll get back to you on this after I speak with my lawyer regarding my obligations
                                         to participate.
                              25

                              26          99.    The Operating Agreement states with respect to mediation:

                              27         All Members agree to enter into mediation before filing suit against any other
                                         Member or the Company for any dispute arising from this Agreement or Company.
                              28         Members agree to attend one session of mediation before filing suit. If any

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 22
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3375 Page 27 of 81



                               1         Member does not attend mediation, or the dispute is not settled after one session
                                         of mediation, the Members are free to file suit. Any law suits will be under the
                               2         jurisdiction of the state of California.

                               3          100. Schoentrup, Richmond, and Proper Media did not wait for Green to consult
                               4   counsel and respond to Schoentrup’s mediation request. The parties held no mediation session.
                               5   Instead, Schoentrup, Richmond, and Proper Media filed a complaint against Snopes and its
                               6   CEO, David Mikkelson, on May 4, 2017, which case was assigned to Judge Hayes in
                               7   Department C-68 (“Proper Media v. Bardav Matter”). Schoentrup, Richmond, and Proper
                               8   Media filed a complaint in an entirely different action against Green and Miller, on May 5, 2017,
                               9   which case was assigned to Judge Taylor in Department C-72.
                              10          101. As a result of court rulings by Judge Hayes in the Proper Media v. Bardav matter,
                              11   on or about September 6, 2017, Proper Media, Schoentrup and Richmond filed a second
                              12   amended cross-complaint in the Proper Media v. Bardav matter, adding as parties Green and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Miller, and alleging largely the same claims against them as alleged in their original complaint.
      KYLE HARRIS LLP




                              14          102. From and after May 5, 2017, Green on the one hand, and Cross-Defendants on the
                              15   other hand, never reached agreement on whether the termination of Green was proper, or on
                              16   whether Proper Media had the right to buy-out Green’s membership interest in Proper Media
                              17   under the terms of the Operating Agreement or otherwise, or on what the purchase price should
                              18   be for the buy-out of Green’s membership interest in Proper Media.
                              19          103. As of the filing of this Third Amended Cross-Complaint, Cross-Defendants have
                              20   not paid Green the price called for in the Operating Agreement or anything approaching fair
                              21   value for his membership interest in Proper Media. Schoentrup and Richmond contended that
                              22   Proper Media would buy-out Green’s Proper Media membership interest under the terms of the
                              23   Operating Agreement, but failed and continue to fail to do so. Green has not waived his rights
                              24   to or otherwise forgiven Proper Media’s failure.
                              25          104. From and after May 5, 2017, Miller on the one hand, and Cross-Defendants on the
                              26   other hand, never reached agreement on whether Proper Media had the right to buy-out Miller’s
                              27   membership interest in Proper Media under the terms of the Operating Agreement or otherwise,
                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 23
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3376 Page 28 of 81



                               1   or on what the purchase price should be for the buy-out of Miller’s membership interest in Proper

                               2   Media.

                               3            105. As of the filing of this Third Amended Cross-Complaint, Cross-Defendants have

                               4   not paid Miller the price called for in the Operating Agreement or anything approaching fair

                               5   value for his membership interest in Proper Media. Schoentrup and Richmond contended that

                               6   Proper Media would buy-out Miller’s Proper Media membership interest under the terms of the

                               7   Operating Agreement, but failed and continue to fail to do so. Miller has not waived his rights

                               8   to or otherwise forgiven Proper Media’s failure.

                               9            106. On or about June 1, 2017, Proper Media sent a letter to Green purporting to cancel

                              10   Green’s membership interest in Proper Media, purporting to establish the appropriate purchase

                              11   price for Green’s membership interest in Proper Media, and attaching an executed promissory

                              12   note reflecting the unilaterally established purchase price for Green’s membership interest in
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Proper Media. On or about June 1, 2017, Proper Media, as the maker, executed a promissory
      KYLE HARRIS LLP




                              14   note in the principal sum of $146,331.27 in favor of Green, as the noteholder (“Green

                              15   Promissory Note”). A true and correct copy of the Green Promissory Note is attached hereto as

                              16   Exhibit “B” and is incorporated herein by reference.

                              17            107. On or about June 1, 2017, Proper Media sent a letter to Miller purporting to cancel

                              18   Miller’s membership interest in Proper Media, purporting to establish the appropriate purchase

                              19   price for Miller’s membership interest in Proper Media, and attaching an executed promissory

                              20   note reflecting the unilaterally established purchase price for Miller’s membership interest in

                              21   Proper Media. On or about June 1, 2017, Proper Media, as the maker, executed a promissory

                              22   note in the principal sum of $146,331.27 in favor of Miller, as the noteholder (“Miller

                              23   Promissory Note”). A true and correct copy of the Miller Promissory Note is attached hereto as

                              24   Exhibit “C” and is incorporated herein by reference.

                              25            108. On or about June 1, 2017, Proper Media made its first payment to Green in the

                              26   sum of $2,438.85 purportedly pursuant to the Green Promissory Note. Proper Media thereafter

                              27   made seven (7) additional monthly payments, each in the sum of $2,438.85, purportedly

                              28   pursuant to the Green Promissory Note. Proper Media made its most recent payment to Green

                                                   VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  24
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3377 Page 29 of 81



                               1   on or about January 10, 2018, resulting in a total sum of $19,510.80 paid by Proper Media to

                               2   Green purportedly pursuant to the Green Promissory Note.

                               3          109. On or about June 1, 2017, Proper Media made its first payment to Miller in the

                               4   sum of $2,438.85 purportedly pursuant to the Miller Promissory Note. Proper Media thereafter

                               5   made seven (7) additional monthly payments, each in the sum of $2,438.85, purportedly

                               6   pursuant to the Miller Promissory Note. Proper Media made its most recent payment to Miller

                               7   on or about January 10, 2018, resulting in a total sum of $19,510.80 paid by Proper Media to

                               8   Miller purportedly pursuant to the Miller Promissory Note.

                               9          110. Unbeknownst to Green and Miller, and on information and belief, by in or about

                              10   August 2017, Schoentrup and Richmond had commenced negotiations with Barbara Mikkelson

                              11   by which Schoentrup and Richmond would pay off the debt owed by Proper Media as set forth

                              12   in the B. Mikkelson Note. On information and belief, throughout August and September 2017,
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Schoentrup and Richmond continued to negotiate with Barbara Mikkelson the early payout of
      KYLE HARRIS LLP




                              14   the B. Mikkelson Note so that ultimately Schoentrup and Richmond could intentionally cause

                              15   Proper Media to default on the B. Mikkelson Note and nearly simultaneously they would

                              16   become the holders of the B. Mikkelson Note, with the rights to enforce the Note and to enforce

                              17   the Personal Guarantee against Green and Miller upon the default by Proper Media.

                              18          111. On information and belief, Schoentrup, Richmond and Barbara Mikkelson

                              19   reached an agreement in late September or early October 2017 by which Schoentrup and

                              20   Richmond would acquire the B. Mikkelson Note by assignment from Barbara Mikkelson after

                              21   Schoentrup and Richmond paid a certain sum to Barbara Mikkelson. After securing Barbara

                              22   Mikkelson’s agreement, in or about the first week of October 2017, Schoentrup and Richmond

                              23   purported to cause Proper Media to default on the B. Mikkelson Note, and did not notify either

                              24   Green or Miller that Proper Media had so defaulted. Green and Miller are informed and believe

                              25   and thereon allege that Schoentrup, Richmond and/or Proper Media actually paid off the B.

                              26   Mikkelson Note in September/October 2017, such that Proper Media did not in fact default on

                              27   the B. Mikkelson Note.

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                25
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3378 Page 30 of 81



                               1          112. Green and Miller are informed and believe that at the time Schoentrup and

                               2   Richmond provided the payment to Barbara Mikkelson in approximately September or October

                               3   2017, Schoentrup and Richmond did not, either individually or collectively, have sufficient

                               4   funds to make that full and final payment. On information and belief, Schoentrup and Richmond

                               5   improperly used funds collected by Proper Media, which funds were actually owed to Snopes,

                               6   Miller and Green, as the payment to Barbara Mikkelson for the remaining sum due on the B.

                               7   Mikkelson Note.

                               8          113. On or about October 23, 2017, when Schoentrup and Richmond were Proper

                               9   Media’s majority members and sole managers, and were Proper Media’s General Counsel and

                              10   CEO respectively, they informed Green and Miller, via a letter from a Nevada attorney named

                              11   Don Martin, that on or about October 1, 2017 Proper Media had defaulted on the B. Mikkelson

                              12   Note. Schoentrup and Richmond further informed Miller and Green that on or about October 4,
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   2017, Barbara Mikkelson had assigned to Schoentrup and Richmond the B. Mikkelson Note and
      KYLE HARRIS LLP




                              14   the Personal Guarantee, such that Schoentrup and Richmond now stood in the shoes of B.

                              15   Mikkelson. Schoentrup and Richmond, through their lawyer, demanded from each of Miller

                              16   and Green pursuant to the Personal Guarantee, payment in full of $1,260,000, which they

                              17   contended was the outstanding amount due under the B. Mikkelson Note on which Proper Media

                              18   purportedly defaulted.

                              19          114. Also on or about October 23, 2017, Schoentrup and Richmond gave Miller and

                              20   Green until November 7 to pay them $1,260,000 pursuant to the Personal Guarantee attendant

                              21   to the Promissory Note purportedly in default, or they would foreclose on the Snopes stock that

                              22   Green and Miller had purchased from B. Mikkelson.

                              23          115. Schoentrup and Richmond thereafter attempted to foreclose on Green’s and

                              24   Miller’s interests in the Snopes stock based on Cross-Defendants’ fraudulently and illegally

                              25   obtained Personal Guarantee. Schoentrup and Richmond sought from Green and Miller the

                              26   entire sum purportedly due under the B. Mikkelson Note despite (1) Schoentrup’s written

                              27   promise that Proper Media would make the loan payments, (2) Schoentrup’s refusal to provide

                              28   instructions to Green or Miller regarding to whom they should make their share of the loan

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                26
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3379 Page 31 of 81



                               1   payments, and (3) Proper Media’s failure to alert Green and Miller of Proper Media’s failure to

                               2   make a loan payment during the cure period. As a result of the foregoing acts and omissions

                               3   orchestrated by Schoentrup and Richmond, Schoentrup and Richmond contended the B.

                               4   Mikkelson Note went into default and purportedly allowed Schoentrup and Richmond to attempt

                               5   to foreclose on the Snopes stock owned by their co-guarantors, including Green and Miller.

                               6          116. The October 23, 2017 letter from Attorney Martin on behalf of Schoentrup and

                               7   Richmond to Green and Miller threatened to foreclose on their shares of Snopes stock on

                               8   November 7, 2017 since the twenty-day cure period for Proper Media’s missed October 1, 2017

                               9   loan payment had already expired.

                              10          117. None of Proper Media, Schoentrup, nor Richmond informed either Green or

                              11   Miller of Proper Media’s purported failure to make the October 1, 2017 loan payment at any

                              12   time prior to October 23, 2017.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13          118. On or about December 21, 2017, Attorney Martin, on behalf of Schoentrup and
      KYLE HARRIS LLP




                              14   Richmond, sent Snopes a “DEMAND TO SECRETARY OF BARDAV, INC. TO AMEND

                              15   THE CORPORATE RECORDS TO ACCURATELY REFLECT STOCK OWNERSHIP AND

                              16   ISSUE A REPLACEMENT CERTIFICATE.” In his December 21, 2017 demand, Attorney

                              17   Martin stated that Schoentrup and Richmond had foreclosed on Green’s and Miller’s interest in

                              18   Snopes, allegedly as a result of the passage of 15 days from the October 23, 2017.

                              19                                     FIRST CAUSE OF ACTION

                              20                  BREACH OF CONTRACT (OPERATING AGREEMENT)

                              21                     (Green and Miller Against Schoentrup and Richmond)

                              22          119. Green and Miller incorporate by reference as though fully set forth herein the

                              23   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              24          120. Green, Miller, Schoentrup, and Richmond were parties to the Operating

                              25   Agreement.

                              26          121. Green and Miller fully performed all conditions, covenants and promises required

                              27   of them by the Operating Agreement other than those they were prevented from performing by

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 27
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3380 Page 32 of 81



                               1   Schoentrup or Richmond, or those they were excused from performing as a result of

                               2   Schoentrup’s and Richmond’s conduct.

                               3          122. On information and belief, within the last four years, Schoentrup and Richmond

                               4   materially breached the Operating Agreement by, among other things:

                               5                a. Wrongfully diverting Proper Media’s income and cash flow for personal use

                               6                   or self-serving purposes, for the benefit of Schoentrup and/or Richmond;

                               7                b. Failing to ensure that Proper Media maintained an arm’s length relationship

                               8                   with Publife;

                               9                c. Failing to disclose to Green and Miller the terms of the agreement between

                              10                   Proper Media and Publife;

                              11                d. Competing with Proper Media by allowing Publife to acquire websites and

                              12                   other opportunities that were corporate opportunities of Proper Media;
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13                e. Self-dealing by relocating to Puerto Rico and thereafter failing to provide the
      KYLE HARRIS LLP




                              14                   same level of services to Proper Media’s clients;

                              15                f. Failing to put all of their professional efforts into Proper Media;

                              16                g. Engaging in unlawful conduct by creating Publife for the purpose of avoiding

                              17                   the payment of income taxes and then failing to comply with the restrictions

                              18                   and/or requirements for lawfully receiving the tax benefits of Act 20 and/or

                              19                   Act 22;

                              20                h. Failing to disclose to Green and Miller financial information of Proper Media,

                              21                   including without limitation information related to the source and dollar

                              22                   amount of payments made by Proper Media to B. Mikkelson, DCC,

                              23                   Schoentrup, Richmond, Publife, and to Proper Media’s clients;

                              24                i. Failing to exercise the duties of good faith and fair dealing;

                              25                j. Requiring Green and Miller to sign the Personal Guarantee and the DCC Loan

                              26                   Agreement;

                              27                k. Failing to ensure that Proper Media timely made the required payments to B.

                              28                   Mikkelson on the B. Mikkelson Note;

                                                VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 28
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3381 Page 33 of 81



                               1                   l. Failing to cause Proper Media to indemnify Green and Miller for claims

                               2                      relating to the Personal Guarantee and to the DCC Loan Agreement;

                               3                   m. Failing to pay Green and Miller for their interests in Proper Media pursuant to

                               4                      the valuation method and on the schedule set forth in the Operating

                               5                      Agreement; and

                               6                   n. Failing to conduct mediation with Green or Miller prior to filing their

                               7                      Complaint.

                               8          123. As a direct, foreseeable, and proximate result of Schoentrup’s and Richmond’s

                               9   breach of the Operating Agreement, Green and Miller have suffered harm, including but not

                              10   limited to attorney’s fees incurred responding to and otherwise defending against Schoentrup’s

                              11   and Richmond’s Complaint, in an amount to be proven at trial.

                              12                                    SECOND CAUSE OF ACTION
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13                                   BREACH OF FIDUCIARY DUTY
      KYLE HARRIS LLP




                              14                       (Green and Miller Against Schoentrup and Richmond)

                              15          124. Green and Miller incorporate by reference as though fully set forth herein the

                              16   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              17          125. At all relevant times, Green and Miller each owned a 6.66% membership interest

                              18   in Proper Media.

                              19          126. At all relevant times, Schoentrup and Richmond each owned a 40% membership

                              20   interest in Proper Media, were its managers, and were its President/General Counsel and CEO

                              21   respectively.

                              22          127. As managers and majority members of Proper Media, Schoentrup and Richmond

                              23   each owed Green and Miller the fiduciary duty of disclosure, and the fiduciary duty to act with

                              24   the highest good faith and fair dealing towards them regarding the affairs of Proper Media.

                              25          128. Schoentrup and Richmond breached their fiduciary duties to Green and Miller by,

                              26   among other things, failing to pay Green and Miller for their interests in Proper Media, moving

                              27   to Puerto Rico to avoid the payment of income taxes, establishing Publife in order to compete

                              28   with Proper Media, and by engaging in the other misconduct alleged hereinabove. Further, on

                                                   VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   29
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3382 Page 34 of 81



                               1   information and belief, Schoentrup and Richmond caused and permitted Publife to seek out and

                               2   acquire corporate opportunities that belonged to Proper Media.

                               3           129. Schoentrup and Richmond further breached their fiduciary duties to Green and

                               4   Miller by informing Green and Miller that Proper Media had failed to make Proper Media’s

                               5   October 1, 2017 payment on the B. Mikkelson Note, despite their repeated assurances to both

                               6   Green and Miller that Proper Media would make all loan payments relating to the purchase of

                               7   Barbara Mikkelson’s ownership interest in Snopes.

                               8           130. Schoentrup and Richmond further breached their fiduciary duties to Green and

                               9   Miller by failing to disclose Proper Media’s failure to make the October 1, 2017 payment on the

                              10   B. Mikkelson Note until after the cure period had expired, thus preventing Green or Miller from

                              11   curing Proper Media’s breach, which in turn caused Proper Media to go, or to threaten to go,

                              12   into default.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13           131. Schoentrup and Richmond further breached their fiduciary duties to Green and
      KYLE HARRIS LLP




                              14   Miller by wrongfully diverting Proper Media’s income for personal use or self-serving purposes,

                              15   for the benefit of Schoentrup and/or Richmond; failing to ensure that Proper Media maintained

                              16   an arm’s length relationship with Publife; failing to disclose to Green and Miller the terms of

                              17   the agreement between Proper Media and Publife; failing to disclose to Green and Miller

                              18   financial information of Proper Media, including without limitation information related to the

                              19   source and dollar amount of payments made by Proper Media to B. Mikkelson, DCC,

                              20   Schoentrup, Richmond, Publife, and to Proper Media’s clients; failing to account for Proper

                              21   Media’s cash flow and income, failing to use Proper Media’s cash flow and income for the

                              22   benefit of Proper Media, and by requiring Green and Miller to sign the Personal Guarantee and

                              23   the DCC Loan Agreement.

                              24           132. As a direct and proximate result of Schoentrup’s and Richmond’s wrongful

                              25   conduct and breaches of fiduciary duty, Green and Miller have suffered damages in an amount

                              26   to be proven at trial.

                              27           133. Schoentrup and Richmond’s misconduct was fraudulent, oppressive or malicious,

                              28   justifying an award of punitive damages under Civil Code section 3294.

                                                   VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 30
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3383 Page 35 of 81



                               1                                    THIRD CAUSE OF ACTION

                               2                        FRAUD—INTENTIONAL MISREPRESENTATION

                               3               (Green and Miller Against Schoentrup, Richmond and Proper Media)

                               4             134. Green and Miller incorporate by reference as though fully set forth herein the

                               5   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                               6             135. Schoentrup, individually and on behalf of Richmond and Proper Media,

                               7   represented to Green in or about May 2016 that the B. Mikkelson Note and the Personal

                               8   Guarantee were conditional on obtaining additional financing to purchase the Snopes stock from

                               9   Barbara Mikkelson, and that Green and Miller would be indemnified by Schoentrup, Richmond

                              10   and/or Proper Media for any liability and/or claims asserted against Green or Miller relating to

                              11   the loans that Schoentrup, Richmond, Green, Miller and Dunn had collectively obtained to

                              12   complete the Snopes stock purchase.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13             136. On or about August 19, 2016 Schoentrup, individually and on behalf of Richmond
      KYLE HARRIS LLP




                              14   and Proper Media, represented to Green that Green would not be liable on the DCC Loan

                              15   Agreement, and that “[t]o mitigate any heartburn that this may cause, Chris and I will execute

                              16   an indemnity agreement basically saying that should Diamond Creek come after anyone other

                              17   than us, we will step in and assume that liability and the costs incurred.”          Schoentrup,

                              18   individually and on behalf of Richmond and Proper Media, made similar representations to

                              19   Miller.

                              20             137. Schoentrup, individually and on behalf of Richmond and Proper Media,

                              21   subsequently re-iterated in May 2017 in writing to both Green and Miller separately that Proper

                              22   Media would make all loan payments on the B. Mikkelson Note and the DCC Loan.

                              23             138. Cross-Defendants’ representations were false, including but not limited to because

                              24   neither Schoentrup nor Richmond nor Proper Media signed any indemnification agreement in

                              25   favor of Green or Miller with respect to the B. Mikkelson Note, the Personal Guarantee or the

                              26   DCC Loan Agreement, because Schoentrup and Richmond not only affirmatively threatened

                              27   Green and Miller with the possibility that DCC may come after them for 100% of the multi-

                              28   million dollar loan amount, and because Schoentrup and Richmond have now attempted to

                                                    VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   31
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3384 Page 36 of 81



                               1   foreclose on Green and Miller’s ownership interests in Snopes, having conspired to obtain from

                               2   Barbara Mikkelson her lien rights on that stock.

                               3          139. Cross-Defendants knew that the representations were false when they made them,

                               4   or that they made the representations recklessly and without regard for their truth. Green and

                               5   Miller are informed and believe that Schoentrup, individually and on behalf of Richmond and

                               6   Proper Media, never intended to sign any indemnification agreement and never intended that

                               7   Schoentrup, Richmond or Proper Media would indemnify Green or Miller for any liability

                               8   and/or claims asserted against Green or Miller relating to the loans that Schoentrup, Richmond,

                               9   Green, Miller and Dunn had collectively obtained to complete the Snopes stock purchase.;

                              10   instead, Schoentrup and Richmond conspired with Barbara Mikkelson to obtain Green and

                              11   Miller’s shares of their Snopes stock in order to acquire a 50% interest in Snopes.

                              12          140. Cross-Defendants intended that Green and Miller rely on those representations
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   and, on information and belief, Cross-Defendants made the representations specifically in order
      KYLE HARRIS LLP




                              14   to entice Green and Miller to sign the DCC Loan Agreement, the B. Mikkelson Note and the

                              15   Personal Guarantee.

                              16          141. Green and Miller reasonably relied on Cross-Defendants’ false statements,

                              17   including by signing the DCC Loan Agreement and the related Personal Guarantee.

                              18          142. Green      and   Miller    were   harmed    as   a   result   of   Cross-Defendants’

                              19   misrepresentations. Green and Miller’s reliance on Cross-Defendants’ representations was a

                              20   substantial factor in causing their harm.

                              21                                  FOURTH CAUSE OF ACTION

                              22                             NEGLIGENT MISREPRESENTATION

                              23             (Green and Miller Against Schoentrup, Richmond and Proper Media)

                              24          143. Green and Miller incorporate by reference as though fully set forth herein the

                              25   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              26          144. Schoentrup, individually and on behalf of Richmond and Proper Media,

                              27   represented to Green in or about May 2016 that the B. Mikkelson Note and the Personal

                              28   Guarantee were conditional on obtaining additional financing to purchase the Snopes stock from

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 32
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3385 Page 37 of 81



                               1   Barbara Mikkelson, and that Green and Miller would be identified by Schoentrup, Richmond

                               2   and/or Proper Media for any liability and/or claims asserted against Green or Miller relating to

                               3   the loans that Schoentrup, Richmond, Green, Miller and Dunn had collectively obtained to

                               4   complete the Snopes stock purchase.

                               5             145. On or about August 19, 2016 Schoentrup, individually and on behalf of Richmond

                               6   and Proper Media, represented to Green that Green would not be liable on the DCC Loan

                               7   Agreement, and that “[t]o mitigate any heartburn that this may cause, Chris and I will execute

                               8   an indemnity agreement basically saying that should Diamond Creek come after anyone other

                               9   than us, we will step in and assume that liability and the costs incurred.”          Schoentrup,

                              10   individually and on behalf of Richmond and Proper Media, made similar representations to

                              11   Miller.

                              12             146. Schoentrup, individually and on behalf of Richmond and Proper Media,
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   subsequently re-iterated in May 2017 in writing to both Green and Miller separately that Proper
      KYLE HARRIS LLP




                              14   Media would make all loan payments on the B. Mikkelson Note and the DCC Loan.

                              15             147. Cross-Defendants’ representations were false, including but not limited to because

                              16   neither Schoentrup nor Richmond nor Proper Media signed any indemnification agreement in

                              17   favor of Green or Miller with respect to the B. Mikkelson Note, the Personal Guarantee or the

                              18   DCC Loan Agreement, because Schoentrup and Richmond not only affirmatively threatened

                              19   Green and Miller with the possibility that DCC may come after them for 100% of the multi-

                              20   million dollar loan amount, and because Schoentrup and Richmond have now attempted to

                              21   foreclose on Green and Miller’s ownership interests in Snopes, having conspired to obtain from

                              22   Barbara Mikkelson her lien rights on that stock.

                              23             148. Although Cross-Defendants may have honestly believed that the representations

                              24   were true, Cross-Defendants had no reasonable grounds for believing the representations were

                              25   true when Cross-Defendants made them.

                              26             149. Schoentrup, individually and on behalf of Richmond and Proper Media, intended

                              27   that Green and Miller rely on the representations.

                              28   ///

                                                    VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   33
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3386 Page 38 of 81



                               1           150. Green and Miller reasonably relied on Cross-Defendants’ false representations,

                               2   including by signing the DCC Loan Agreement and the personal guarantee.

                               3           151. Green     and    Miller   were    harmed    as   a   result   of   Cross-Defendants’

                               4   misrepresentations. Green’s and Miller’s reliance on Cross-Defendants’ representations was a

                               5   substantial factor in causing their harm.

                               6                                    FIFTH CAUSE OF ACTION

                               7            WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

                               8                                   (Green Against Proper Media)

                               9           152. Green incorporates by reference as though fully set forth herein the allegations in

                              10   each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              11           153. Green was an employee of Proper Media.
                              12           154. Green witnessed, heard and experienced Schoentrup and Richmond create a
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   hostile work environment including making off-color jokes and, at times, peddling anti-Semitic
      KYLE HARRIS LLP




                              14   tropes. Notably, Schoentrup claimed “Jews are scam artists,” or words to that effect, and
                              15   instructed Proper Media employees to exercise caution in reviewing invoices from Proper Media
                              16   companies, customers and vendors whose employees were of the Jewish faith or operating out
                              17   of Israel, and otherwise creating a hostile environment to those not sharing their anti-Semitic
                              18   animus or affection for unprofessional workplace conduct.
                              19           155. Schoentrup and Richmond’s tolerance for, and perpetuation of, anti-Semitic jokes
                              20   and other disparaging commentary was severe and pervasive to the point that it created a hostile
                              21   work environment for those employees that did not share their views.
                              22           156. Green complained to and cautioned Schoentrup and Richmond about their conduct

                              23   repeatedly over a period of at least six months leading up to Green’s termination in February,

                              24   2018.

                              25           157. Proper Media wrongfully terminated Green in retaliation for his complaining

                              26   about the hostile work environment created by Schoentrup and Richmond, and for the

                              27   complaints Green lodged to the scheme by Schoentrup and Richmond to avoid paying state and

                              28   federal income tax, in violation of well-settled California public policy, including but not limited

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   34
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3387 Page 39 of 81



                               1   to the policy against tax evasion set forth in California Revenue and Taxation Code Section

                               2   19701, et seq., and 26 U.S.C. § 7201. In addition, Proper Media terminated Green because he

                               3   frustrated the intentions of Schoentrup and Richmond to (a) use Publife as a shell company to

                               4   allow Schoentrup and Richmond to avoid paying federal and state taxes on the income they

                               5   earned from Proper Media; (b) steal from Proper Media the corporate opportunities that

                               6   Schoentrup and Richmond were steering to Publife; and (c) conceal from Snopes the actions

                               7   taken by Richmond and Schoentrup as alleged herein, as Green was obligated to do under the

                               8   GSA.

                               9          158. Green’s opposition to Schoentrup’s and Richmond’s tax avoidance scheme and

                              10   his complaints about the hostile work environment created by Schoentrup and Richmond were

                              11   both a substantial factor in Proper Media’s decision to terminate Green.

                              12          159. As a direct, foreseeable, and proximate result of Proper Media’s illegal and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   retaliatory termination of Green, Green has sustained and continues to sustain substantial losses
      KYLE HARRIS LLP




                              14   in earnings, employment benefits, employment opportunities, and Green has suffered other

                              15   economic losses in an amount to be determined at time of trial. Green has sought to mitigate

                              16   these damages.

                              17          160. As a further direct, foreseeable, and proximate result of Proper Media’s conduct,

                              18   Green has suffered and continues to suffer humiliation, emotional distress, loss of reputation,

                              19   and mental and physical pain and anguish, all to their individual damage in a sum to be

                              20   established according to proof.

                              21          161. As a result of Proper Media’s deliberate, outrageous, and despicable conduct,

                              22   which was oppressive, intentional and malicious Green is entitled to recover punitive and

                              23   exemplary damages in an amount commensurate with Proper Media’s wrongful acts and

                              24   sufficient to punish and deter future similar reprehensible conduct.

                              25          162. In addition to such other damages as may properly recovered herein, Green is

                              26   entitled to recover attorneys’ fees pursuant to statute.

                              27   ///

                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   35
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3388 Page 40 of 81



                               1                                    SIXTH CAUSE OF ACTION

                               2                                           RETALIATION

                               3                                   (Green Against Proper Media)

                               4          163. Green incorporates by reference as though fully set forth herein the allegations in

                               5   each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                               6         164.    Green was an employee of Proper Media.

                               7         165.    Proper Media terminated Green in retaliation for his opposition to and questioning

                               8   of Schoentrup’s and Richmond’s tax avoidance scheme, which Green reasonably believed

                               9   violated various laws, including but not limited to 26 U.S.C. § 7201, and the anti-Semitic jokes

                              10   and other misconduct hereinabove alleged, which created a hostile work environment.

                              11         166.    Green’s opposition to Schoentrup’s and Richmond’s tax avoidance scheme and

                              12   the hostile work environment they created was a contributory factor in Proper Media’s decision
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   to terminate Green.
      KYLE HARRIS LLP




                              14         167.    As a direct, foreseeable, and proximate result of Proper Media’s illegal and

                              15   retaliatory termination of Green, Green has sustained and continues to sustain substantial losses

                              16   in earnings, employment benefits, employment opportunities, and Green and Miller have each

                              17   suffered other economic losses in an amount to be determined at time of trial. Green and Miller

                              18   have sought to mitigate these damages.

                              19         168.    As a further direct, foreseeable, and proximate result of Proper Media’s conduct,

                              20   Green has suffered and continues to suffer humiliation, emotional distress, loss of reputation,

                              21   and mental and physical pain and anguish, all to his damage in a sum to be established according

                              22   to proof.

                              23         169.    As a result of Proper Media’s deliberate, outrageous, and despicable conduct,

                              24   which was malicious and oppressive, Green is entitled to recover punitive and exemplary

                              25   damages in an amount commensurate with Proper Media’s wrongful acts and sufficient to

                              26   punish and deter future similar reprehensible conduct.

                              27         170.    In addition to such other damages as may properly recovered herein, Green is

                              28   entitled to recover attorneys’ fees pursuant to statute.

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   36
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3389 Page 41 of 81



                               1                                 SEVENTH CAUSE OF ACTION

                               2                                    EQUITABLE INDEMNITY
                               3             (Green and Miller Against Schoentrup, Richmond and Proper Media)
                               4          171. Green and Miller incorporate by reference as though fully set forth herein the
                               5   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.
                               6          172. Green and Miller allege that they are in no way legally responsible for the events

                               7   giving rise to Plaintiffs’ causes of action or for the damages allegedly sustained by Plaintiffs.

                               8          173. If, however, Green or Miller is held to be liable for any part of the claims for

                               9   damages asserted by Plaintiffs, then Green and Miller are informed and believe, that as a result

                              10   of the wrongful conduct of Cross-Defendants as set forth herein, Cross-Defendants, and each of

                              11   them, are responsible and liable for any such damages in direct proportion to the extent of their

                              12   acts in bringing about said damages.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13          174. As a result of the wrongful conduct of Cross-Defendants as set forth herein, in
      KYLE HARRIS LLP




                              14   equity and good conscience, Cross-Defendants, and each of them, must indemnify Green and

                              15   Miller for any sum or sums for which Green and/or Miller may be obligated to anyone, including

                              16   Cross-Defendants, pursuant to the B. Mikkelson Note, the Personal Guarantee, and/or the DCC

                              17   Loan Agreement.

                              18                                  EIGHTH CAUSE OF ACTION

                              19         INDEMNITY PURSUANT TO CORPORATIONS CODE SECTION 17704.08

                              20                             (Green and Miller Against Proper Media)

                              21          175. Green and Miller incorporate by reference as though fully set forth herein the

                              22   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              23          176. Green and Miller have incurred or will incurred debts, obligations or other liability

                              24   in the course of Green and Miller’s activities on behalf of Proper Media.

                              25          177. In incurring the debts, obligations or other liability, Green and Miller have

                              26   complied with the duties stated in Corporations Code Section 17704.09.

                              27   ///

                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   37
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3390 Page 42 of 81



                               1           178. Proper Media shall indemnify Green and Miller for any debt, obligation or other

                               2   liability incurred by Green and Miller in the course of Green and Miller’s activities on behalf of

                               3   Proper Media.

                               4           179. To the extent Green and Miller are successful on the merits of their defense of

                               5   settlement of claims asserted against them as agents of Proper Media in this action, Green and

                               6   Miller are entitled to be indemnified by Proper Media for all expenses Green and Miller

                               7   reasonably incurred, including expenses for attorney’s fees.

                               8                                    NINTH CAUSE OF ACTION

                               9                                     DECLARATORY RELIEF

                              10             (Green and Miller Against Proper Media, Schoentrup, and Richmond)

                              11           180. Green and Miller incorporate by reference as though fully set forth herein the

                              12   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13           181. A dispute has arisen between the parties regarding Green and Miller’s ownership
      KYLE HARRIS LLP




                              14   of 3.33% interest each in Snopes, and Green and Miller’s ownership of 6.6% interest in Proper

                              15   Media LLC.

                              16           182. Green and Miller contend that they are the rightful owners of a 3.33% interest in

                              17   Snopes and a 6.66% interest in Proper Media. Green and Miller are informed and believe and

                              18   based thereon allege that Proper Media, Schoentrup and Richmond deny such contentions and

                              19   contend they themselves are the owners of the 3.33% interest in Snopes and the 6.66% interest

                              20   in Proper Media that Green and Miller contend are rightfully theirs, making this dispute ripe and

                              21   justiciable.

                              22           183. Green and Miller desire a judicial determination of the parties’ rights with respect

                              23   to this dispute, and in particular that Green and Miller are each the owner of all right, title, and

                              24   interest in a 3.33% interest in Snopes, which interests they separately acquired pursuant to the

                              25   July 1, 2016 Stock Purchase Agreement, and that Green and Miller are each the owner of all

                              26   right, title, and interest that and a 6.66% interest in Proper Media LLC.

                              27   ///

                              28   ///

                                                   VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   38
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3391 Page 43 of 81



                               1                                  TENTH CAUSE OF ACTION

                               2                  AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

                               3                                    (Green and Miller Against Publife)

                               4          184. Green and Miller incorporate by reference as though fully set forth herein the

                               5   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                               6          185. On information and belief, Cross-Defendant Publife was aware that Cross-

                               7   Defendants Richmond and Schoentrup each owed fiduciary duties to Green and Miller while

                               8   Green and Miller were members of Cross-Defendant Proper Media.

                               9          186. On information and belief, Cross-Defendant Publife was aware that Cross-

                              10   Defendants Richmond and Schoentrup intended to breach their fiduciary duties to Green and

                              11   Miller, and was aware that Cross-Defendants Richmond and Schoentrup did in fact breach their

                              12   fiduciary duties to Green and Miller, as alleged in the foregoing Paragraphs of this Third
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Amended Cross-Complaint.
      KYLE HARRIS LLP




                              14          187. On information and belief, Cross-Defendant Publife reached a conscious decision

                              15   to participate in Cross-Defendants Richmond and Schoentrup’s wrongful conduct as alleged

                              16   above for the purpose of assisting Cross-Defendants Richmond and Schoentrup in performing

                              17   their wrongful conduct.

                              18          188. On information and belief, Cross-Defendant Publife gave substantial assistance or

                              19   encouragement to, and aided and abetted, Cross-Defendants Richmond and Schoentrup’s

                              20   wrongful conduct as alleged above, and intended to facilitate Cross-Defendants Richmond and

                              21   Schoentrup’s wrongful conduct.

                              22          189. Cross-Defendant Publife’s conduct was a substantial factor in causing Green and

                              23   Miller harm.

                              24          190. Green and Miller are entitled to disgorgement of all gains, profits, advantages, and

                              25   unjust enrichment derived by Cross-Defendant Publife for aiding and abetting the breach of

                              26   fiduciary duty.

                              27   ///

                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 39
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3392 Page 44 of 81



                               1                                  ELEVENTH CAUSE OF ACTION

                               2          INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

                               3                                  (Green and Miller Against Publife)

                               4           191. Green and Miller incorporate by reference as though fully set forth herein the

                               5   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                               6           192. A contract existed between Green and Miller and Cross-Defendants Richmond

                               7   and Schoentrup, namely the Operating Agreement.

                               8           193. On information and belief, Publife knew of the Operating Agreement.

                               9           194. Cross-Defendant Publife’s conduct caused Cross-Defendants Richmond and

                              10   Schoentrup to breach the Operating Agreement, prevented performance of the Operating

                              11   Agreement or made performance of the Operating Agreement more expensive or more difficult.

                              12           195. Cross-Defendant Publife intended to cause Cross-Defendants Richmond and
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   Schoentrup to breach the Operating Agreement.
      KYLE HARRIS LLP




                              14           196. Cross-Defendant Publife intended to disrupt the performance of the Operating

                              15   Agreement or knew that disruption of performance of the Operating Agreement was certain or

                              16   was substantially certain to occur.

                              17           197. Green and Miller were harmed as a direct and proximate result of Cross-Defendant

                              18   Publife’s intentional interference with the Operating Agreement, in an amount according to

                              19   proof at trial.

                              20           198. Cross-Defendant Publife’s conduct was a substantial factor in causing Green and

                              21   Miller’ harm.

                              22                                   TWELFTH CAUSE OF ACTION

                              23                     BREACH OF CONTRACT (GREEN PROMISSORY NOTE)

                              24                                     (Green Against Proper Media)

                              25           199. Green and Miller incorporate by reference as though fully set forth herein the

                              26   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              27           200. Pursuant to the terms of the Green Promissory Note, Green is a party to the Green

                              28   Promissory Note as he is identified as the “Noteholder.”

                                                     VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                   40
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3393 Page 45 of 81



                               1          201. Green fully performed all conditions, covenants and promises required of him

                               2   pursuant to the terms of the Green Promissory Note, other than those he was prevented from

                               3   performing by Schoentrup, Richmond, and/or Proper Media, or those he was excused from

                               4   performing as a result of the conduct of Schoentrup, Richmond and/or Proper Media.

                               5          202. On information and belief, within the last four years, Proper Media materially

                               6   breached the Green Promissory Note by, among other things, failing to timely pay the monthly

                               7   installments as required by the Green Promissory Note.

                               8          203. As a direct, foreseeable, and proximate result of Proper Media’s breach of the

                               9   Green Promissory Note, Green has suffered harm including, without limitation, loss of the

                              10   monthly installments due and interest thereon, in an amount to be proven at trial.

                              11                              THIRTEENTH CAUSE OF ACTION

                              12                 BREACH OF CONTRACT (MILLER PROMISSORY NOTE)
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13                                  (Miller Against Proper Media)
      KYLE HARRIS LLP




                              14          204. Green and Miller incorporate by reference as though fully set forth herein the

                              15   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                              16          205. Pursuant to the terms of the Miller Promissory Note, Miller is a party to the Miller

                              17   Promissory Note as he is identified as the “Noteholder.”

                              18          206. Miller fully performed all conditions, covenants and promises required of him

                              19   pursuant to the terms of the Miller Promissory Note, other than those he was prevented from

                              20   performing by Schoentrup, Richmond, and/or Proper Media, or those he was excused from

                              21   performing as a result of the conduct of Schoentrup, Richmond and/or Proper Media.

                              22          207. On information and belief, within the last four years, Proper Media materially

                              23   breached the Miller Promissory Note by, among other things, failing to timely pay the monthly

                              24   installments as required by the Miller Promissory Note.

                              25          208. As a direct, foreseeable, and proximate result of Proper Media’s breach of the

                              26   Miller Promissory Note, Miller has suffered harm including, without limitation, loss of the

                              27   monthly installments due and interest thereon, in an amount to be proven at trial.

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                 41
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3394 Page 46 of 81



                               1                             FOURTEENTH CAUSE OF ACTION

                               2                                         ACCOUNTING

                               3             (Green and Miller Against Schoentrup, Richmond and Proper Media)

                               4          209. Green and Miller incorporate by reference as though fully set forth herein the

                               5   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                               6          210. The Operating Agreement provides at Part IV as follows:

                               7                Distributions shall be issued, as directed by the Company’s
                                                Treasurer or Assistant Treasurer, on an annual basis, based upon
                               8                the Company’s fiscal year. The distribution shall not exceed the
                                                remaining net cash of the Company after making appropriate
                               9                provisions for the Company’s ongoing and anticipatable liabilities
                                                and expenses. Each Member shall receive a percentage of the
                              10                overall distribution that matches that Member’s percentage of
                                                Membership Interest in the Company.
                              11

                              12          211. The Operating Agreement further provides at Part III, subpart D, that if a member
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   is terminated from Proper Media, the remaining members will have the option to buy out that
      KYLE HARRIS LLP




                              14   member’s membership in Proper Media.

                              15          212. Cross-Defendant Proper Media has failed to pay Green and Miller the distributions

                              16   owed to them for the year ending 2016. Further, Cross-Defendants Schoentrup, Richmond and

                              17   Proper Media have failed to pay to Green and Miller the amounts owed to Green and Miller for

                              18   the buy-out of Green and Miller’s interests in Proper Media.

                              19          213. The amounts of money due from Cross-Defendants Schoentrup, Richmond and

                              20   Proper Media to Green and Miller are unknown to Green and Miller and cannot be ascertained

                              21   without an accounting of Proper Media’s books, records, contracts and financials. Cross-

                              22   Defendants Schoentrup, Richmond and Proper Media have failed to tender an appropriate

                              23   accounting of the aforementioned monies, thereby entitling Green and Miller to equitable relief

                              24   in the form of an accounting of all amounts owing under the Operating Agreement.

                              25   ///

                              26   ///

                              27   ///

                              28   ///

                                                 VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                42
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3395 Page 47 of 81



                               1                                  FIFTEENTH CAUSE OF ACTION

                               2                                  FRAUDULENT CONVEYANCE

                               3         (Green and Miller Against Proper Media, Schoentrup, Richmond and Publife)

                               4           214. Green and Miller incorporate by reference as though fully set forth herein the

                               5   allegations in each of the foregoing Paragraphs of this Third Amended Cross-Complaint.

                               6           215. Green and Miller are creditors of Cross-Defendants Proper Media, Richmond and

                               7   Schoentrup, and Cross-Defendants Proper Media, Richmond and Schoentrup are debtors of

                               8   Green and Miller within the meaning of Civil Code section 3439.01 et seq.

                               9           216. Green and Miller are informed and believe and on that basis allege that the

                              10   transfers of funds by Cross-Defendants Proper Media, Richmond and Schoentrup to Cross-

                              11   Defendant Publife constitute transfers of property within the meaning of Civil Code sections

                              12   3439.01 et seq.; that reasonably equivalent value was not received for those transfers, or any of
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   them, or that other relevant circumstances as set forth in Civil Code section 3439.01 et seq.
      KYLE HARRIS LLP




                              14   apply; that the transfers, and each of them, were made with the intent to hinder, delay or defraud

                              15   Green and Miller within the meaning of Civil Code section 3439.04; and that transfers, and each

                              16   of them, were made at a time when Cross-Defendants Proper Media, Richmond and Schoentrup

                              17   were insolvent or that Cross-Defendants Proper Media, Richmond and Schoentrup became

                              18   insolvent as a result of the transfers within the meaning of Civil Code section 3439.05.

                              19           217. Green and Miller seek to set aside and cancel the fraudulent transfers of funds,

                              20   and each of them, from Cross-Defendants Proper Media, Richmond and Schoentrup to Cross-

                              21   Defendant Publife.

                              22           218. As a proximate result of the wrongful acts of Cross-Defendants Proper Media,

                              23   Richmond, Schoentrup and Publife, Green and Miller have suffered damages in amount

                              24   according to proof at trial.

                              25           219. Green and Miller are informed and believe and on that basis allege that Cross-

                              26   Defendants Proper Media, Richmond, Schoentrup and Publife, and each of them, made the

                              27   referenced transfers maliciously and in an effort to defraud and oppress Green and Miller, as

                              28   ///

                                                  VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                  43
                     Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3396 Page 48 of 81



                               1   creditors. Green and Miller are therefore entitled to the recovery of punitive damages in an

                               2   amount according to proof at trial.

                               3                                         PRAYER FOR RELIEF

                               4           1.    For compensatory damages according to proof;

                               5           2.    For special damages according to proof;

                               6           3.    For treble damages according to proof;

                               7           4.    For punitive damages;

                               8           5.    For an accounting to determine all revenues, expenses, profits and distributions to

                               9   Schoentrup, Richmond, Miller, Green and Dunn of Proper Media from the period September 1,

                              10   2016 to the present and all payments made from Proper Media, Schoentrup and Richmond to

                              11   Barbara Mikkelson and Diamond Creek Capital from September 1, 2016 to the present;

                              12           6.    For a declaration that Green is the owner of all right, title, and interest in the 3.33%
SAN DIEGO, CALIFORNIA 92101
  450 B STREET, SUITE 1410




                              13   interest in Snopes that he acquired pursuant to the July 1, 2016 Stock Purchase Agreement;
      KYLE HARRIS LLP




                              14           7.    For a declaration that Miller is the owner of all right, title, and interest in the 3.33%

                              15   interest in Snopes that he acquired pursuant to the July 1, 2016 Stock Purchase Agreement;

                              16           8.    For a declaration that Green is the owner of all right, title and interest in the 6.66%

                              17   of Proper Media, LLC and a pro-rata share of the profits of Proper Media from and after June 1,

                              18   2015;

                              19           9.    For a declaration that Miller is the owner of all right, title and interest in the 6.66%

                              20   of Proper Media, LLC and a pro-rata share of the profits of Proper Media from and after June 1,

                              21   2015;

                              22           10.   For a declaration that the Personal Guarantee signed by Green in favor of Barbara

                              23   Mikkelson, and the personal guarantee signed by Green in favor of Diamond Creek Capital, are

                              24   null and void;

                              25           11.   For a declaration that the Personal Guarantee signed by Miller in favor of Barbara

                              26   Mikkelson, and the personal guarantee signed by Miller in favor of Diamond Creek Capital, are

                              27   null and void;

                              28   ///

                                                    VINCENT GREEN’S AND RYAN MILLER’S THIRD AMENDED CROSS-COMPLAINT
                                                                                    44
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3397 Page 49 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3398 Page 50 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3399 Page 51 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3400 Page 52 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3401 Page 53 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3402 Page 54 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3403 Page 55 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3404 Page 56 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3405 Page 57 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3406 Page 58 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3407 Page 59 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3408 Page 60 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3409 Page 61 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3410 Page 62 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3411 Page 63 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3412 Page 64 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3413 Page 65 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3414 Page 66 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3415 Page 67 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3416 Page 68 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3417 Page 69 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3418 Page 70 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3419 Page 71 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3420 Page 72 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3421 Page 73 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3422 Page 74 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3423 Page 75 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3424 Page 76 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3425 Page 77 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3426 Page 78 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3427 Page 79 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3428 Page 80 of 81
Case 3:20-cv-01925-W-KSC Document 20 Filed 01/12/21 PageID.3429 Page 81 of 81
